EX-10 3 exhibit-nps.htm AGREEMENT NPS


EXHIBIT 10.22

align=right>Confidential
EXECUTION COPY

 


PURCHASE AGREEMENT


BY AND AMONG


OPTIMAL PAYMENTS CORP.


AND


NPS HOLDINGS LLC,


NPS MANAGER, INC., AND


THE MEMBERS OF NPS HOLDINGS LLC,


DATED AS OF


JUNE 18, 2004

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

--------------------------------------------------------------------------------

SECTION 1.
         1.1.
         1.2.
         1.3.
         1.4.
         1.5.
         1.6.
         1.7.
         1.8.
SECTION 2.
         2.1.
         2.2.
         2.3.
         2.4.
         2.5.
         2.6.
         2.7.
         2.8.
         2.9.
         2.10.
         2.11.
         2.12.
         2.13.
         2.14.
         2.15.
         2.16.
         2.17.
         2.18.
         2.19.
         2.20.
         2.21.
         2.22.
         2.23.
         2.24.
         2.25.
         2.26.
         2.27.
         2.28.
SECTION 3.
         3.1.
         3.2.
         3.3.
         3.4.
         3.5.
         3.6.
SECTION 4.
         4.1.
         4.2.
         4.3.
         4.4.
         4.5.
         4.6.
         4.7.
         4.8.
         4.9.
         4.10.
SECTION 5.
         5.1.
         5.2.
         5.3.
         5.4.
         5.5.
         5.6.
         5.7.
         5.8.
         5.9.
         5.10.
         5.11.
SECTION 6.
         6.1.
         6.2.
SECTION 7.
         7.1.
         7.2.
         7.3.
         7.4.
         7.5.
         7.6.
         7.7.
         7.8.
SECTION 8.
         8.1.
         8.2.
         8.3.
SECTION 9.
         9.1.
         9.2.
SECTION 10.
         10.1.
         10.2.
         10.3.
         10.4.
         10.5.
         10.6.
         10.7.
         10.8.
         10.9.
         10.10.
         10.11.
         10.12.
         10.13.
         10.14.
         10.15.
SECTION 11.     Sale and Transfer of Membership Interests; Closing
Membership Interests
Purchase Price
Closing
Actions and Deliveries at the Closing
Adjustment Amount
Adjustment Procedure
Revenue Adjustment
Holdback Amount
    Representations and Warranties of Sellers
Organization and Good Standing; Qualifications
Power and Authority; Authorization of the Transaction Documents
No Conflicts; Consents
Capitalization
Subsidiaries
Minute Books
Disclosure; Financial Statements
Absence of Undisclosed Liabilities; Off-Balance Sheet Arrangements
Absence of Changes
Litigation
Compliance with Laws; Governmental Permits
Agreements
Notes and Accounts Receivable
Acquisitions and Dispositions
Suitability
Related Party Transactions
Powers of Attorney
Intellectual Property Matters
Personal Property; Real Property
Environmental Protections
Employee Benefit Plans
Labor Relations; Employees
Taxes
Insurance
Suppliers and Customers
Brokers
Guaranties
Disclosure
    Representations and Warranties of Buyer
Organization, Authorization
No Conflicts
Investment; Securities Laws
Accredited Investor
No Consents
Brokers; Commissions
    Pre-Closing Covenants
General
Notices and Consents
Operation of Business
Maintain Books
Full Access
Notice of Developments
Exclusivity
Compliance with Laws; Notification
Taxes
Insurance
    Post-Closing Covenants
General
Litigation Support
Transition
iPayment Confidentiality Agreement
Name Change Amendments
Confidentiality Agreements
Confidentiality
Non-Competition and Non-Solicitation
Reasonableness of Restrictions; Severability
Injunctive Relief
Equitable Tolling
    Conditions to Obligation to Close
Conditions to Obligation of Buyer
Conditions to Obligation of Sellers
    Survival; Indemnification
Survival
Indemnification
Indemnification Principles
Remedies
Minimization of Losses
Representative
Consent
Release
    Tax Matters
Tax Periods Ending on or Before the Closing Date
Tax Periods Beginning Before and Ending after the Closing Date
Cooperation on Tax Matters..
    Termination
Termination of Agreement
Effect of Termination
    Miscellaneous
Expenses
Certain Taxes
Disclosures; Press Releases
Further Assurances
Successors and Assigns
Entire Agreement
Notices
Limitations of Representations and Warranties; Disclosure
Amendments
Incorporation of Exhibits and Schedules
Headings, Titles and Subtitles; Rules of Construction
Governing Law
Specific Performance
Severability
Counterparts
    Certain Definitions 2
2
2
2
2
5
5
6
6
7
7
7
7
8
8
9
9
9
10
11
12
12
13
13
13
14
14
14
15
16
17
18
18
20
20
20
20
20
20
20
21
21
21
21
21
21
21
21
22
22
22
22
22
23
23
23
23
23
23
23
24
24
24
24
26
27
27
27
27
27
28
29
29
29
31
32
32
32
33
33
34
34
34
34
35
35
35
36
36
36
36
36
36
37
37
38
38
38
39
39
39
39
39
40


--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

Term

--------------------------------------------------------------------------------

Section

--------------------------------------------------------------------------------

Accountants 1.6 ACM 11  Acquisitions 2.14(a) Adjustment Amount 1.5 Affiliate 11 
Agreement Preamble Ammori Preamble Assignment 1.4(a)(i) Base Revenue 1.7 Benefit
Plan 11  Business 5.8(a) Buyer Preamble Cap 7.2(g) Chase 1.4(a)(ix) Claims 7.8
Claim Notice 7.2(f) Closing 1.3 Closing Actions and Deliveries 1.4 Closing Date
1.3 Closing Financial Statements 1.6 Closing Purchase Price 1.4(b)(i) Code
2.21(b) Company Preamble Company Intellectual Property 11  Confidentiality
Agreements 5.6 Confidential Information 5.7(b) Contract 2.12(a) Current
Activities 5.8(e) Customer 11  Dispositions 2.14(b) Earned Residuals 1.2
Employee 11  Employment Agreement 11  Encumbrances 11  Environmental Laws 11 
Environmental Matter 11  Environmental Permits 2.20(a) ERISA 11  ERISA Affiliate
11  Event 11  Exchange Act 2.16 Excluded Claims 1.4(a)(vii) Expression of
Interest Recitals Financial Statements 2.7(b) GAAP 2.7(b) Governmental Authority
2.11 Governmental Permit 2.11 Hazardous Substances 11  HMO 2.21(e) Holdback
Amount 1.4(b)(i) Holdings Preamble HSR Act 11  Indebtedness 1.4(a)(ii)
indemnified party 7.2(f) indemnifying party 7.2(f) Intellectual Property Rights
11  Interest 11  Interim Financial Statements 2.7(b) iPayment Confidentiality
Agreement 1.4(a)(viii) Largest Suppliers and Customers 2.25 Law 2.3 Leased Real
Property 2.19(b) Litigation 2.10 Losses 7.3 Manager Preamble Material Adverse
Effect 2.9(a) Material Contracts 2.12(b) Merger Recitals MSUSA Recitals
Membership Interest Recitals Minimum Revenue 1.7 Nafso Preamble Net Current
Assets 1.5 Net Revenues 11  NPS Entities 11  Other Members Preamble off-balance
sheet arrangements 11  Order 2.3 PCBs 11  Permitted Encumbrances 2.19(a) Person
11  Post-Closing Liabilities 7.2(d) PPS 5.8(e) Pre-Closing Liabilities 7.2(c)
Principals Preamble Proprietary Information 5.7(c) Purchase Price 1.2 Referral
Agreements 1.4(a)(iii) Releasee(s) 7.8 Representative 7.6 Restrictive Period
5.8(a) Revenue Adjustment 1.7 Securities Act 11  Seller(s) Preamble Senior
Credit Facility 1.4(a)(ii) Subsidiary 11  Target Period 1.7 Target Revenue 1.7
Tax 2.23(e) Tax Return 2.23(e) Taxes 2.23(e) Territory 5.8(a) Threshold 7.2(g)
Trade Secrets 5.7(a) Transaction Documents 2.2 to the knowledge of Sellers 11 
Unaudited Financial Statements 2.7(b) USCCP Recitals Yaldoo Preamble Yaldoo
Employment Agreement 1.4(a)(iv)

--------------------------------------------------------------------------------

 


PURCHASE AGREEMENT

        THIS PURCHASE AGREEMENT (this “Agreement”), dated as of June 18, 2004,
by and among OPTIMAL PAYMENTS CORP., a Delaware corporation (“Buyer”), NPS
HOLDINGS LLC, a Michigan limited liability company (“Holdings”), NPS MANAGER,
INC., a Michigan corporation (“Manager”), LAITH YALDOO (“Yaldoo”), AJ NAFSO
(“Nafso”) and SABER AMMORI (“Ammori”, and collectively with Yaldoo and Nafso,
the “Principals”) and the other members of Holdings specified on Schedule 2.4(b)
(collectively, the “Other Members”) relating to the sale of 100 percent of the
outstanding limited liability company membership interests of NATIONAL
PROCESSING SERVICES LLC, a Michigan limited liability company (the “Company”).
Holdings, Manager, the Principals and the Other Members are sometimes referred
to herein individually as a “Seller” and collectively as “Sellers.” An index of
defined terms appears in the Table of Contents hereto.


W I T N E S S E T H:

        WHEREAS, Holdings is the record and beneficial owner of all of the
issued and outstanding limited liability company membership interests of the
Company (the “Membership Interests”);

        WHEREAS, the Principals are the founding and controlling members of
Holdings;

        WHEREAS, Merchant Services USA LLC, a Michigan limited liability company
(“MSUSA”), and US Credit Card Processing LLC, a Michigan limited liability
company (“USCCP”), are wholly owned by Holdings;

        WHEREAS, Manager is controlled and majority owned by the Principals and
is the manager of Holdings, the Company, MSUSA and USCCP;

        WHEREAS, Sellers and Buyer entered into that certain letter agreement
dated April 19, 2004 (the “Expression of Interest”) regarding the proposed
purchase by Buyer of 100% of the equity interests of the Company, MSUSA and
USCCP;

        WHEREAS, upon the terms and conditions hereinafter set forth, Sellers
desire to sell, and Buyer desires to purchase, all of the Membership Interests;
and

        WHEREAS, prior to the consummation of the sale and transfer of the
Membership Interests to Buyer pursuant to this Agreement, Sellers will merge
MSUSA and USCCP into the Company (the “Merger”);

        NOW, THEREFORE, in reliance upon the representations and warranties made
herein and in consideration of the foregoing and the mutual premises and
agreements herein contained, the parties hereto, intending to be bound hereby,
agree as follows:





--------------------------------------------------------------------------------

SECTION 1.        Sale and Transfer of Membership Interests; Closing.

1.1.     Membership Interests. Subject to the terms and conditions of this
Agreement, at the Closing, Holdings will sell and transfer the Membership
Interests, free and clear of all Encumbrances, to Buyer, and Buyer will purchase
the Membership Interests from Holdings.

1.2.     Purchase Price. The purchase price (the “Purchase Price”) for the
Membership Interests will be US$15,000,000 plus the Adjustment Amount. The
Purchase Price shall be allocated among the assets of the Company in the manner
set forth on Schedule 1.2. In addition, Buyer will pay to Holdings all Earned
Residuals (as defined below) as soon as practicable after receipt thereof. For
purposes hereof, the term “Earned Residuals” means all gross residuals or
commissions received or earned by the Company after the Closing Date as a result
of, or relating to, credit card processing, debit card processing or
electronic check processing transactions occurring prior to the Closing
(including any post-Closing adjustment by a third-party resulting from an
incorrect underpayment made to the Company prior to the Closing); provided,
however, Holdings shall be solely responsible for the payment of all commissions
payable by the Company to employees and agents on such Earned Residuals even if
the payment of such commissions is due prior to the receipt of the Earned
Residuals by Holdings.

1.3.     Closing. The purchase and sale (the “Closing”) provided for in this
Agreement will take place at the offices of Buyer’s counsel at 75 East 55th
Street, New York, New York 10022, 10:00 a.m. (local time) on the later of (a)
July 1, 2004 or (b) at such other time and place as the parties may agree (the
date on which the Closing occurs being referred to herein as the “Closing
Date”). Subject to the provisions of Section 9, failure to consummate the
purchase and sale provided for in this Agreement on the date and time and at the
place determined pursuant to this Section 1.3 will not result in the termination
of this Agreement and will not relieve any party of any obligation under this
Agreement.

1.4.     Actions and Deliveries at the Closing. Simultaneously with, or prior
to, the Closing, the following actions and deliveries shall have occurred (the
“Closing Actions and Deliveries”):

(a)     Sellers’ Closing Actions and Deliveries. Sellers shall take the
following actions and deliver to Buyer:

(i)     Assignment of Membership Interests. An assignment of the Membership
Interests to Buyer substantially in the form attached hereto as Exhibit A, duly
executed by Holdings (the “Assignment”).

(ii)     Indebtedness. Payoff of all indebtedness for borrowed money of the NPS
Entities (collectively, the “Indebtedness”), including the senior credit
facility from The Huntington National Bank (the “Senior Credit Facility”), and
any prepayment penalties or other fees and expenses associated with such
payoffs, and delivery of evidence of payoff of all Indebtedness and release of
all Encumbrances related to such Indebtedness in form and substance reasonably
satisfactory to Buyer. In the event that all Indebtedness it is not fully paid
and discharged before the Closing Date, such Indebtedness, together with all
associated costs, will be paid out of the Purchase Price on the Closing Date.

2

--------------------------------------------------------------------------------

(iii)     Referral Agreements. Payoff of any required buyout of commissions
under the marketing/referral agreements set forth on Schedule 2.12(a) (the
“Referral Agreements”) and delivery of evidence of such payoffs in form and
substance reasonably satisfactory to Buyer.

(iv)     Yaldoo Employment Agreement. An employment agreement substantially in
the form attached hereto as Exhibit B, duly executed by Laith Yaldoo
(the “Yaldoo Employment Agreement”).

(v)     Merger. Consummation of the Merger, as evidenced by the delivery to
Buyer of a certified copy of the Certificate of Merger filed with the Michigan
Department of Consumer and Industry Services.

(vi)     Resignation of Manager. Resignation of Manager as the manager of the
Company, MSUSA and USCCP, as evidenced by the delivery to Buyer of a duly
executed notice of resignation, effective on the Closing Date, from Manager to
each of the Company, MSUSA and USCCP in form and substance reasonably
satisfactory to Buyer.

(vii)     Assignment and Assumption Agreement. An assignment and assumption
agreement substantially in the form attached hereto as Exhibit C, duly executed
by the Company and Holdings with respect to certain excluded accounts receivable
and claims of the Company set forth on Schedule 1.4(a)(vii) attached hereto
(collectively, the “Excluded Claims”).

(viii)     iPayment Confidentiality Agreement. An assignment to Buyer (to the
extent assignable) of all of Holdings’ rights under the Confidentiality
Agreement dated as of September 8, 2003 by and between Holdings and iPayment,
Inc. (the “iPayment Confidentiality Agreement”) in form and substance reasonably
satisfactory to Buyer.

(ix)     Chase Comfort Letter. A letter from Chase Merchant Services LLC
(“Chase”) substantially in the form attached hereto as Exhibit D.

(x)     Consents and Governmental Permits. All consents, authorizations,
approvals and Governmental Permits required to be obtained by Sellers in order
to consummate the transactions contemplated by the Transaction Documents,
including those set forth on Schedule 2.3 and those to be obtained pursuant to
Section 4.2.

(xi)     Good Standing Certificates. Each of the NPS Entities shall have
delivered to Buyer a long form certificate of good standing dated as of the most
recent practicable date prior to the Closing from the Michigan Department of
Consumer and Industry Services and from the Secretary of State of each state
where each is registered as a foreign entity to the effect that each is legally
existing and in good standing.

(xii)     Manager’s Certificates. Manager shall have delivered to Buyer a
certificate for each of Holdings and the Company, substantially in the form
attached hereto as Exhibit E-1 and Exhibit E-2, respectively, duly executed by
Manager dated as of the Closing Date, certifying the following matters: (A)
Articles of Organization, (B) Operating Agreement, (C) resolutions of Manager
and resolutions or approvals of the members of Holding and the Company
authorizing the execution, delivery and performance by Holdings and the Company
of each of the Transaction Documents to which each is a party, (D) good standing
certificates, and (E) list of members, managers and officers.

3

--------------------------------------------------------------------------------

(xiii)     Officer’s Certificate. Manager shall have delivered to Buyer a
certificate, substantially in the form attached hereto as Exhibit F, duly
executed by the Secretary of Manager dated as of the Closing Date, certifying
the following matters: (A) Articles of Incorporation, (B) Bylaws, (C)
resolutions of the board of directors and resolutions or approvals of the
shareholders authorizing the execution, delivery and performance by Manager of
each of the Transaction Documents to which it is a party, (D) good standing
certificates, and (E) list of shareholders, directors and officers.

(xiv)     Closing Certificate. A certificate substantially in the form attached
hereto as Exhibit G, duly executed by the Principals representing and warranting
to Buyer that each of Sellers’ representations and warranties in this Agreement
was accurate in all respects as of the date of this Agreement and is accurate in
all material respects as of the Closing Date as if made on the Closing Date
(giving effect to any supplements to the disclosure Schedules that were
delivered to Buyer prior to the Closing in accordance with Section 4.6) and that
Sellers have performed and complied with all of the terms, provisions and
conditions to be performed and complied with by Sellers at or before the
Closing.

(xv)     Opinion of Counsel. Buyer shall have received opinions, addressed to
Buyer, dated as of the Closing Date, reasonably satisfactory in form and
substance to Buyer from Jaffe, Raitt, Heuer & Weiss, P.C., counsel for Sellers
and the Company, substantially in the form attached hereto as Exhibit H.

(xvi)     Joinder Agreement. Each of the Other Members shall have executed an
appropriate joinder agreement, in form and substance reasonably satisfactory to
the Principals and Buyer, agreeing to be bound by all of the terms of this
Agreement.

(b)     Buyer’s Closing Actions and Deliveries. Buyer shall take the following
actions and deliver to Sellers:

(i)     Closing Purchase Price. The Purchase Price minus US$3,000,000 (the
“Holdback Amount”) by bank cashier’s or certified check payable to the order of
Holdings, or by wire transfer of immediately available funds to an account
specified by Holdings (the “Closing Purchase Price”).

(ii)     Consents and Governmental Permits. All consents, authorizations,
approvals and Governmental Permits required to obtained by Buyer in order to
consummate the transactions contemplated by the Transaction Documents;

(iii)     Secretary’s Certificate. Buyer shall have delivered to Holdings a
certificate, substantially in the form attached hereto as Exhibit I, duly
executed by its corporate secretary dated as of the Closing Date, certifying the
following matters: (A) Certificate of Incorporation, (B) Bylaws, (C) resolutions
of the board of directors of Buyer authorizing the execution, delivery and
performance by Buyer of each of the Transaction Documents to which it is a
party, and (D) good standing certificate.

4

--------------------------------------------------------------------------------

(iv)     Closing Certificate. A certificate substantially in the form attached
hereto as Exhibit J, duly executed by Buyer to the effect that each of Buyer’s
representations and warranties in this Agreement was accurate in all respects as
of the date of this Agreement and is accurate in all respects as of the Closing
Date as if made on the Closing Date and that Buyer has performed and complied
with all of the terms, provisions and conditions to be performed and complied
with by Buyer at or before the Closing.

(v)     Yaldoo Employment Agreement. The Yaldoo Employment Agreement, duly
executed by Buyer and Yaldoo.

1.5.     Adjustment Amount. The Adjustment Amount (which may be a positive or
negative number) will be equal to (a) the Net Current Assets of the Company
(after taking into effect the Merger) as of the Closing Date determined in
accordance with this Agreement, minus (b) US$118,378.00 (the “Adjustment
Amount”). As used in this Agreement, “Net Current Assets” means: (i) current
assets, which shall include only cash, cash equivalents, bona fide prepaid
expenses, and accounts receivable aged under ninety (90) days, but excluding the
Earned Residuals; less (ii) current liabilities, including all accrued
liabilities, accounts payable, commissions and salary payable (other than those
payable by Holdings pursuant to Section 1.2 in connection with the Earned
Residuals), but excluding the current portion of any long term Indebtedness.

1.6.     Adjustment Procedure. Sellers will prepare financial statements
(“Closing Financial Statements”) of the Company in accordance with GAAP (as
defined in Section 2.7(b)) as of the Closing Date and for the period from April
30, 2004 through the Closing Date, including a computation of Net Current Assets
of the Company as of the Closing Date. Sellers will deliver the Closing
Financial Statements to Buyer within seventy-five (75) days after the Closing
Date. If within thirty (30) days following delivery of the Closing Financial
Statements, Buyer has not given Sellers notice of its objection to the Closing
Financial Statements (such notice must contain a reasonably detailed statement
of the basis of Buyer’s objection), then the Net Current Assets reflected in the
Closing Financial Statements will be used in computing the Adjustment Amount. If
Buyer gives such notice of objection, then the issues in dispute will be
submitted to independent certified public accountants not currently engaged by
Holdings, Buyer or their respective Affiliates (the “Accountants”) for
resolution. If issues in dispute are submitted to the Accountants for
resolution, (a) each party will furnish to the Accountants such workpapers and
other documents and information relating to the disputed issues as the
Accountants may request and are available to that party (or its independent
public accountants), and will be afforded the opportunity to present to the
Accountants any material relating to the determination and to discuss the
determination with the Accountants; (b) the determination by the Accountants, as
set forth in a notice delivered to both parties by the Accountants, will be
binding and conclusive on the parties; and (c) Buyer and Holdings will each bear
50% of the fees of the Accountants for such determination. On the tenth business
day following the final determination of the Adjustment Amount, if the Purchase
Price is greater than US$15,000,000, Buyer will pay the difference to Holdings,
and if the Purchase Price is less than such amount, Holdings will pay the
difference to Buyer. All payments of the Adjustment Amount will be made together
with Interest beginning on the Closing Date and ending on the date of payment.
Payments must be made in immediately available funds. Payments to Holdings must
be made in the manner set forth in Section 1.4(b)(i). Payments to Buyer must be
made by wire transfer to such bank account as Buyer will specify. The recipient
of the Interest shall pay any income Taxes on such amount.

5

--------------------------------------------------------------------------------

1.7.     Revenue Adjustment. In addition to the Adjustment Amount, if any, the
Purchase Price shall be adjusted (the “Revenue Adjustment”) as follows: (a) if
the aggregate average monthly Net Revenues earned by the Company, USCCP and
MSUSA (the “Target Revenue”) for the months of May, June, July and August of
2004 (the “Target Period”) is at least 90% of the aggregate Net Revenues earned
by the Company, USCCP and MSUSA for the month of April 2004 (the “Base
Revenue”), then there shall be no adjustment to the Purchase Price, (b) if the
Target Revenue for the Target Period is equal to or less than US$222,659.72 (the
“Minimum Revenue”), then the Purchase Price shall be reduced by US$2,500,0000,
or (c) if the Target Revenue for the Target Period is greater than the Minimum
Revenue but less than 90% of the Base Revenue, then the Purchase Price shall be
reduced by the product of (i) US$2,500,000 multiplied by (ii) the Target Revenue
for the Target Period minus the Minimum Revenue divided by (iii) the Base
Revenue minus the Minimum Revenue. The Company’s independent accountants will
prepare a computation of Target Revenue and deliver such computation to Buyer
and Seller by November 1, 2004. If within thirty (30) days following delivery of
such computation of Target Revenue, neither Buyer nor Sellers have given the
other party notice of their objection to such computation (such notice must
contain a reasonably detailed statement of the basis of such objection), then
the Target Revenue for the Target Period reflected in such computation will be
used in computing the Revenue Adjustment. If either party gives such notice of
objection, then the issues in dispute will be submitted to the Accountants for
resolution. If issues in dispute are submitted to the Accountants for
resolution, (A) each party will furnish to the Accountants such workpapers and
other documents and information relating to the disputed issues as the
Accountants may request and are available to that party (or its independent
public accountants), and will be afforded the opportunity to present to the
Accountants any material relating to the determination and to discuss the
determination with the Accountants; (B) the determination by the Accountants, as
set forth in a notice delivered to both parties by the Accountants, will be
binding and conclusive on the parties; and (C) Buyer and Holdings will each bear
50% of the fees of the Accountants for such determination. Any reduction of the
Purchase Price due to a Revenue Adjustment shall be made from the Holdback
Amount.

1.8.     Holdback Amount. The Holdback Amount shall be retained by Buyer to
cover any Revenue Adjustment and any Losses incurred by Buyer which are
indemnifiable by Sellers pursuant to Section 7.2. The Holdback Amount shall be
released to Holdings in two (2) installments as follows: (a) one half of the
Holdback Amount less any deductions for Losses incurred to date and reasonable
accruals for pending Claim Notices and any Revenue Adjustment, shall be released
to Holdings six (6) months after the Closing Date, and (b) one half of the
Holdback Amount less any deductions for Losses incurred to date and reasonable
accruals for pending Claim Notices and any Revenue Adjustment shall be released
to Holdings twelve (12) months after the Closing Date. Any Holdback Amount
remaining after settlement of pending Claim Notices shall be distributed to
Holdings as soon as reasonable practicable after final resolution of such Claim
Notices. All payments of the Holdback Amount will be made together with Interest
beginning on the Closing Date and ending on the date of payment. Payments must
be made in immediately available funds. Payments to Holdings must be made in the
manner set forth in Section 1.4(b)(i). The recipient of the Interest shall pay
any income Taxes on such amount.

6

--------------------------------------------------------------------------------

SECTION 2.              Representations and Warranties of Sellers. Sellers,
jointly and severally, hereby represent and warrant to Buyer, as of the date
hereof, as follows:

2.1.     Organization and Good Standing; Qualifications. Each of the NPS
Entities (a) is a limited liability company or corporation, as the case may be,
duly organized, validly existing and in good standing under the laws of the
State of Michigan, (b) has all requisite corporate or limited liability company
power and authority, as the case may be, to own, lease and operate its
properties and to carry on its business as presently conducted, and (c) is duly
qualified to transact business as a foreign entity in, and is in good standing
under the laws of, those jurisdictions where the character of the property owned
or leased or the nature of the activities conducted by it makes such
qualification necessary, except for such qualifications the failure of which to
achieve, individually or in the aggregate, has not had and will not reasonably
be expected to have a Material Adverse Effect. Sellers have delivered to Buyer
correct and complete copies of the articles of incorporation or articles of
organization, bylaws or limited liability company agreement, as the case may be,
and minute books of each NPS Entity.

2.2.     Power and Authority; Authorization of the Transaction Documents. Each
of the NPS Entities has all requisite corporate or limited liability company
power and authority, as the case may be, (a) to execute and deliver this
Agreement and any other agreement, certificate or document executed and
delivered by it in connection with each of the Closing Actions and Deliveries
(collectively with this Agreement, the “Transaction Documents”) and (b) to carry
out and perform its obligations in the manner contemplated by the Transaction
Documents to which each is a party. The execution, delivery and performance of
each of the Transaction Documents to which each NPS Entity is a party and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all requisite corporate or limited liability company action, as
the case may be, on the part of each NPS Entity (including any requisite action
or approval by such entities’ board, manager, members or shareholders, as the
case may be, and the Majority Interest and Majority Investor Interest of
Holdings, as such terms are defined in the limited liability company agreement
of Holdings) and that no other board, manager, member, shareholder or similar
action is required for such authorizations. Each of the Transaction Documents to
which any NPS Entity or Principal is a party constitutes a legal, valid and
binding obligation of such NPS Entity or Principal, enforceable against such NPS
Entity or Principal in accordance with its terms, except to the extent that
enforceability may be limited by bankruptcy, insolvency or other similar laws
affecting creditors’ rights generally.

2.3.     No Conflicts; Consents. The execution, delivery and performance by the
NPS Entities and the Principals of the Transaction Documents and the
consummation by the NPS Entities and the Principals of the transactions
contemplated hereby and thereby, do not (a) violate any provision of any
federal, state, local or foreign law, statute, rule, regulation, ordinance or
code (“Law”) or any consent, authorization, registration, decree, directive,
judgment, order, ruling, writ or injunction of any Government Authority
(“Order”) applicable to the NPS Entities or the Principals, or any of their
respective properties or assets, except where such violation has not had, and
would not, individually or in the aggregate, reasonably be expected to have, a
Material Adverse Effect, (b) conflict with or result in any breach of any of the
terms, conditions or provisions of, or constitute (with due notice or lapse of
time, or both) a default (or give rise to any right of termination, cancellation
or acceleration) under, or result in the creation of any Encumbrance upon any of
the properties or assets of the NPS Entities or any Principal under, any
Contract required to be set forth on Schedule 2.12(a) hereto, except where such
conflict, breach, default, or creation of a Encumbrance has not had, and would
not, individually or in the aggregate, reasonably be expected to have, a
Material Adverse Effect, and except as set forth on Schedule 2.3, (c) violate
the articles of incorporation or articles of organization or bylaws or limited
liability company agreement, as the case may be, of any of the NPS Entities or
(d) require any permit, authorization, consent or approval of or by, or any
notification of or filing with any Person except for any such permits,
authorizations, consents, approvals notifications or filings obtained prior to
the Closing and listed on Schedule 2.3 and except where the failure to obtain
such permit, authorization, consent or approval has not had, and would not,
individually or in the aggregate, reasonably be expected to have, a Material
Adverse Effect.

7

--------------------------------------------------------------------------------

2.4.     Capitalization.

(a)     Holdings is the sole member and owner of all of the limited liability
company membership interests of the Company, MSUSA and USCCP. All of the
Membership Interests of the Company and the limited liability company membership
interests of MSUSA and USCCP have been duly authorized and are validly issued,
fully paid and, except as set forth on Schedule 2.4(b), not subject to
assessment for additional capital contributions.

(b)     Set forth on Schedule 2.4(b) is a true and complete list, effective as
of the Closing, of (i) all of the members of Holdings, including the number of
Common Units and Series A Units held by each member of Holdings and (ii) all of
the shareholders of Manager. All of the issued and outstanding Common Units and
Series A Units of Holdings and all of the issued and outstanding shares of
common stock of Manager have been duly authorized and are validly issued, fully
paid and, except as set forth on Schedule 2.4(b), not subject to assessment for
additional capital contributions.

(c)     Except as set forth on Schedule 2.4(c), there are no outstanding
warrants, options, agreements, convertible securities or other commitments
pursuant to which any of the NPS Entities is obligated, now or in the future, to
issue any stock, limited liability company membership interests or other
securities. There are, and immediately after the Closing, there will be, no
rights, including preemptive or similar rights, to purchase or otherwise acquire
interests or securities or sell or otherwise transfer interests or securities in
any of the NPS Entities pursuant to any agreement to which any of the NPS
Entities is a party; and NPS Entities are not a parties to, and there are, and
immediately after the Closing, there will be, no agreement, restriction or
Encumbrance (such as a right of first refusal, right of first offer, proxy,
voting agreement, voting trust, registration rights agreement, equityholders’
agreement, etc., whether or not any of the NPS Entities is a party thereto) with
respect to the purchase, sale or voting of any security or interest of any NPS
Entity (whether outstanding or issuable upon conversion or exercise of
outstanding securities). Except as set forth on Schedule 2.4(c), neither the NPS
Entities nor the Principals are a party to any agreement granting to any Person
the right to nominate or elect one or more managers or directors of any of the
NPS Entities.

8

--------------------------------------------------------------------------------

2.5.     Subsidiaries. Except for Holdings, none of the NPS Entities owns,
directly or indirectly, any interest in any other Person or Subsidiary. Except
for the Company, MSUSA and USCCP, Holdings does not own, directly or indirectly,
any interest in any other Person or Subsidiary.

2.6.     Minute Books. The corporate and limited liability company records of
the NPS Entities provided to Buyer are true and complete in all material
respects and accurately reflect all meetings and resolutions of, and all written
consents and other actions by, the members or stockholders or manager or board
of directors (or committee thereof), as the case may be, since the day of
formation or corporate organization, as the case may be.

2.7.     Disclosure; Financial Statements.

(a)     No representation or warranty of any Seller or NPS Entity contained in
any Transaction Document contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which the same were made. There are no facts known to Sellers (other than
matters of a general economic nature) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect and that
have not been disclosed herein or in the other Transaction Documents.

(b)     Sellers have delivered to Buyer a true and complete copy of the reviewed
consolidated and consolidating financial statements for the years ended December
31, 2003 and 2002, with footnotes, of the NPS Entities (the “Unaudited Financial
Statements”), the unaudited interim consolidated and consolidating financial
statements for the four (4) month period ended April 30, 2004, with unaudited
footnotes, of the NPS Entities (the “Interim Financial Statements” and, together
with the Unaudited Financial Statements, the “Financial Statements”). The
Financial Statements (i) are in accord with the books and records of the NPS
Entity to which they relate, (ii) for the year ended December 31, 2003 and the
four-month period ended April 30, 2004 have been prepared in accordance with
generally accepted accounting principles (“GAAP”) consistently applied, subject,
in the case of Financial Statements for interim periods, to normal, recurring
year-end adjustments and the lack of all required footnotes, and (iii)  fairly
present in all material respects the financial condition, changes in stockholder
equity, results of operations and cash flows on a consolidated basis of the NPS
Entity to which they relate as of the respective dates and for the respective
periods indicated therein. Each NPS Entity maintains accounting methods,
practices and procedures and accounting systems and controls that permit
financial statements to be prepared in accordance with GAAP. The books and
records of each NPS Entity are in all material respects correct and complete,
are maintained in accordance with good business practice and all applicable Law,
and accurately present and reflect in all material respects all of the
transactions that are or should be therein described.

9

--------------------------------------------------------------------------------

2.8.     Absence of Undisclosed Liabilities; Off-Balance Sheet Arrangements.

(a)     Except as set forth on Schedule 2.8(a), no NPS Entity has any
liabilities or obligations (whether accrued, absolute, contingent, unliquidated
or otherwise, whether due or to become due and whether or not the subject of any
other representations or warranties hereunder) other than (i) liabilities or
obligations reserved against or otherwise disclosed in the Financial Statements,
or (ii) liabilities or obligations arising since December 31, 2003 which were
incurred in the ordinary course of business consistent (in amount and kind) with
past practice and which do not, individually or in the aggregate, exceed
$50,000.

(b)     Except as set forth on Schedule 2.8(b), or as expressly disclosed in the
Financial Statements, neither the Company nor any other NPS Entity has any
off-balance sheet arrangements (as defined in Section 11).

2.9.     Absence of Changes. Except as set forth on Schedule 2.9 and except for
the execution and delivery of the Transaction Documents and the transactions
contemplated hereby and thereby, or referred to herein or therein, since
December 31, 2003 each NPS Entity has conducted its businesses in the ordinary
course, consistent with past practice, and there has not been:

(a)     any change having, or any event or condition which has had, or would,
individually or in the aggregate, reasonably be expected to have, a material
adverse effect on the business, operations, properties, assets, condition
(financial or other), results of operations or prospects of the NPS Entities,
taken as a whole (a “Material Adverse Effect”);

(b)     any waiver of any material right of any NPS Entity, the cancellation of
any material right of any NPS Entity, or the cancellation of any material debt
or claim held by any NPS Entity;

(c)     any payment or declaration of dividends on, or other distribution with
respect to, or any direct or indirect redemption or acquisition of, any
securities or interests of any NPS Entity, except if fully paid prior to the
Closing and properly reflected in the Closing Financial Statements;

(d)     any issuance of any interests, stock, bonds or other securities of any
NPS Entity or grant of any options, warrants, or other rights to purchase or
obtain (including upon conversion, exchange, or exercise) any of their interests
or capital stock;

(e)     any capital expenditure (or series of related capital expenditures)
either involving more than $50,000 or outside the ordinary course of business;

(f)     made any capital investment in, any loan to, or any acquisition of the
securities or assets of, any other Person (or series of related capital
investments, loans and acquisitions) either involving more than $50,000 or
outside the ordinary course of business;

(g)     delayed or postponed the payment of accounts payable and other
liabilities outside the ordinary course of business;

10

--------------------------------------------------------------------------------

(h)     change made or authorized in the articles of incorporation, articles of
organization, by-laws or limited liability company agreement of any of the NPS
Entities;

(i)     any discontinuance of any material insurance policy;

(j)     any accelerations, modifications or terminations of any Contract except
in the ordinary course;

(k)     any transfer, grant, or amendment or termination of, or failure to
prosecute or protect, any of the NPS Entities’ material Intellectual Property
Rights;

(l)     (i) any increase in the rate or terms of compensation payable or to
become payable by any NPS Entity to, or any increase in the rate or terms of any
bonus, pension or other employee benefit plan covering, any director, officer or
key employee of any NPS Entity, (ii) the adoption of any new Benefit Plan or the
increase of benefits under any existing Benefit Plan or (iii) the entering into
of any Employment Agreement;

(m)     any sale, assignment or transfer of any tangible or intangible assets of
any NPS Entity, except (i) in the ordinary course of business or (ii) assets for
which the book value does not exceed $50,000 and which are not, individually or
in the aggregate, material;

(n)     any loan by any NPS Entity to any officer, director, employee,
consultant or shareholder of any NPS Entity (other than advances to such Persons
in the ordinary course of business in connection with travel and travel related
expenses);

(o)     any damage, destruction or loss (whether or not covered by insurance)
materially and adversely affecting the assets, property, financial condition,
results of operations or prospects of any NPS Entity;

(p)     any change in the accounting or Tax methods, practices or policies or in
any Tax election of any NPS Entity;

(q)     any Encumbrances;

(r)     any guarantees made by any NPS Entity of any obligation or any
Indebtedness incurred for borrowed money or capital leases;

(s)     any amendment to or termination of any material agreement to which any
NPS Entity is a party (other than amendments to or terminations of agreements
pursuant to or contemplated by this Agreement);

(t)     any material adverse change with respect to the regulation of any NPS
Entity or its products by any Governmental Authority;

(u)     any material transaction of any NPS Entity except (i) in the ordinary
course of business, (ii) as described in the Financial Statements, or (iii) as
otherwise contemplated hereby; or

11

--------------------------------------------------------------------------------

(v)     any agreement or commitment (contingent or otherwise) to do any of the
foregoing.

2.10.     Litigation. Except as set forth on Schedule 2.10, there is no civil,
criminal or administrative action, suit, claim, notice, hearing, examination,
inquiry, proceeding or investigation at law or in equity or by or before any
court, arbitrator or similar panel, governmental instrumentality or other agency
(“Litigation”) now in progress or, to the knowledge of Sellers, threatened
against any NPS Entity or the assets (including the Intellectual Property
Rights) or the business of any NPS Entity. No NPS Entity is subject to any Order
of any Government Authority.

2.11.     Compliance with Laws; Governmental Permits. Except as set forth on
Schedule 2.11, each NPS Entity (i) has complied in all respects with all Laws
and Orders applicable to it and its business, except where such failures to
comply has not had, and would not, individually or in the aggregate, reasonably
be expected to have, a Material Adverse Effect and (ii) has obtained, from any
nation or government, any state, province or other political subdivision thereof
or any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government, regulatory body or
self-regulatory organization (each a “Governmental Authority”) all licenses,
permits, registrations, authorizations and qualifications (each a “Governmental
Permit”) necessary to conduct its business as currently conducted and to own and
use its assets in the manner in which such assets are currently owned and used
other than where the failure to obtain such Governmental Permits has not had,
and would not, individually or in the aggregate, reasonably be expected to have,
a Material Adverse Effect. Except as set forth on Schedule 2.11, all of the NPS
Entities’ Governmental Permits are in full force and effect, and no violations
have been recorded in respect of any such Governmental Permit, and no proceeding
is pending or, to the knowledge of Sellers, threatened to revoke or limit any
such Governmental Permit.

2.12.     Agreements. (a) Except as set forth on Schedule 2.12(a) hereto, no NPS
Entity is a party to any indenture, mortgage, guaranty, lease, license or other
contract, agreement or understanding, written or oral (a “Contract”) other than
any Contract that (i) pursuant to its terms or pursuant to a valid and final
order of a United States Bankruptcy Court, has expired, been terminated or fully
performed by the parties, and in each case, under which no NPS Entity has any
liability, contingent or otherwise or (ii) involves annual aggregate payments to
or from such NPS Entity of $25,000 or less (as opposed to an indemnity agreement
or similar contract under which a NPS Entity has any contingent liability), and
is not material to the business or financial condition of such NPS Entity.

(b)     Except as set forth on Schedule 2.12(b) hereto, all of the Contracts set
forth on Schedule 2.12(a) (the “Material Contracts”) are valid, binding and in
full force and effect in all material respects and enforceable by the NPS
Entities party thereto in accordance with their respective terms in all material
respects except as may be limited by bankruptcy, insolvency, reorganization or
other laws affecting the enforcement of creditors’ rights generally. Except as
set forth on Schedule 2.12(b) hereto, no NPS Entity is in default or breach
under any of its Material Contracts and, to the knowledge of Sellers, no other
party to any of the Material Contracts is in material default or breach
thereunder. Except as set forth on Schedule 2.12(b) hereto, no event has
occurred that with the passage of time or the giving of notice or both would
result in a default or material breach by any NPS Entity or, to the knowledge of
Sellers, by any other party to the Material Contracts. Except as set forth on
Schedule 2.12(b) hereto, no event has occurred that with the passage of time or
the giving of notice or both would give rise to any Encumbrance or right of
termination, modification, cancellation, prepayment, suspension, limitation,
revocation or acceleration against a NPS Entity under any Material Contract. No
waiver has been granted by any of the parties to the Material Contracts and no
party to any of such Material Contracts has repudiated any provision thereof.
The Company, MSUSA (except as may result from the Litigation involving Certegy
Card Services, Inc. initiated by the Company and to be assigned to Holdings at
Closing as part of the Excluded Claims) and USCCP are in good standing with Visa
U.S.A., Inc., Visa International and MasterCard International Incorporated, and
the Company and USCCP are in good standing with Chase.

12

--------------------------------------------------------------------------------

2.13.     Notes and Accounts Receivable. All notes and accounts receivable of
the NPS Entities are reflected properly on their books and records, are valid
receivables arising from sales of products and services by the NPS Entities in
the ordinary course of business, subject to no setoffs or counterclaims, are
current and collectible, and, provided Buyer uses commercially reasonable
efforts to collect such notes and accounts receivable in the ordinary course of
business, will be collected in accordance with their terms at their recorded
amounts, subject only to the reserve for bad debts set forth on the face of the
Interim Financial Statements (rather than in any notes thereto) as adjusted for
the passage of time through the Closing Date in accordance with the past custom
and practice of the NPS Entities.

2.14.     Acquisitions and Dispositions.

(a)     Set forth on Schedule 2.14(a) is a true and complete list of every
acquisition of assets or business entity consummated, or pursuant to which
definitive documents have been executed, by any NPS Entity since February 29,
2000 (the “Acquisitions”). There is no liability or obligation (whether accrued,
absolute, contingent, unliquidated or otherwise, whether due or to become due)
which gives rise to a claim by or against any NPS Entity under any agreement
relating to any Acquisition. None of the NPS Entities has received written
notice of a claim, and to the knowledge of Sellers, is not aware of any facts
which could give rise to any claim against any NPS Entity under any agreement
relating to any Acquisition.

(b)     Set forth on Schedule 2.14(b) is a true and complete list of every
disposition of assets or businesses made by any NPS Entity since February 29,
2002 (the “Dispositions”). None of the NPS Entities has received written notice
of a claim, and to the knowledge of Sellers, is not aware of any facts which
could give rise to any claim against any NPS Entity under any agreement relating
to any Disposition.

2.15.     Suitability. None of the NPS Entities, or any of their respective
officers or directors, or, to the knowledge of Sellers, any of the Principals or
any of their respective officers or directors, (a) has ever been convicted,
indicted or, to the knowledge of Sellers, investigated for any matter that, or
received a subpoena (other than as a witness) or been found liable, been sued
or, to the knowledge of Sellers, investigated in connection with any civil or
regulatory proceeding by any Governmental Authority or otherwise that, in any
such case, involved fraud, misrepresentation, financial impropriety, securities
laws violations or moral turpitude, (b) to the knowledge of Sellers is a named
subject of any proceeding or investigation by any Governmental Authority, (c) is
subject to any Order barring, suspending or otherwise limiting the right of any
NPS Entity or such individual to engage in any activity or (d) has ever been
denied any Governmental Permit affecting the ability of any NPS Entity or such
individual to conduct any activity currently conducted or currently contemplated
to be conducted by the NPS Entities, nor, to the knowledge of Sellers, is there
any basis upon which such Governmental Permit may be denied, except for any of
the foregoing which has not had, and would not, individually or in the
aggregate, reasonably be expected to have, a Material Adverse Effect. To the
knowledge of Sellers, there are no facts, activities, practices, incidents,
actions, omissions or plans that form the basis of any conviction, indictment,
claim, action, suit, proceeding, hearing or investigation of the type described
in the preceding sentence. Sellers are aware of the requirements of the USA
PATRIOT Act of 2001, the regulations administered by the Department of
Treasury’s Office of Foreign Assets Control, and other applicable U.S. federal
and state anti-money laundering Laws and, to that effect, represent and warrant
that they have reviewed the following lists and that none of the NPS Entities,
or any of their respective officers or directors, or, to the knowledge of
Sellers, any of the members of the NPS Entities or any of their respective
officers or directors, is named or identified on any of them:

13

--------------------------------------------------------------------------------

(i)     the list of Specially Designated Nationals and Blocked Persons
maintained by the United States Department of Treasury which can be found at
http://www.ustreas.gov/ofac/t11sdn.pdf;

(ii)     the list of terrorist organizations maintained by the United States
Department of State which can be found at
http://www.state.gov/s/ct/rls/fs/2001/6531.htm; and

(iii)     any other list of terrorists, terrorist organizations or narcotics
traffickers maintained pursuant to any of the rules and regulations of Office of
Foreign Assets Control, U.S. Department of the Treasury, or by any other
Governmental Authority.

2.16.     Related Party Transactions. Set forth on Schedule 2.16 is a true and
complete list of all obligations and transactions (a) between any of the NPS
Entities and any Affiliate of any of the NPS Entities, and (b) between any of
the NPS Entities and any of the officers, directors, equity holders or employees
(other than in the ordinary course of business in their normal capacity as
employees) or any of the affiliates or associates (each term as defined in the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of any NPS
Entity. Except as set forth on Schedule 2.16, no officer, director, manager,
shareholder or member of Holdings or Manager (nor any parent, child or spouse of
any of such Persons, or any trust, partnership or corporation in which any of
such Persons has or has had an interest), has or has had, directly or
indirectly, (i) any interest or involvement in any entity which provided, leased
or sold, or provides, leases or sells, services or products which any of the NPS
Entities provides, leases or sells, or proposes to provide, lease or sell,
(ii) any interest or involvement in any entity which purchases, leases or buys
from, or provides, leases or sells to, any of the NPS Entities any goods or
services, or (iii) any interest in, or any involvement in, any entity that has
an interest in, any property or asset used in the conduct of the business of the
NPS Entities; provided, that ownership of no more than one percent of the
outstanding voting stock of a publicly traded corporation in and of itself shall
not be deemed an interest in any entity for purposes of this Section 2.16.

14

--------------------------------------------------------------------------------

2.17.     Powers of Attorney. Except as set forth on Schedule 2.17, there are no
outstanding powers of attorney executed on behalf of any of the NPS Entities or
any officers, managers and directors of the NPS Entities.

2.18.     Intellectual Property Matters. A true and complete list of all Company
Intellectual Property owned by, or licensed to, each NPS Entity is set forth on
Schedule 2.18. Except as set forth on Schedule 2.18:

(a)     the Company (after giving effect to the Merger) either (i) is the sole
and exclusive owner of, with all right, title and interest in and to (free and
clear of any Encumbrance, Order, or Contract) all Company Intellectual Property,
or (ii) has the right to use in the manner currently used all Company
Intellectual Property pursuant to a valid and enforceable license, sublicense or
other Contract;

(b)     no claims have been asserted or threatened by any Person, and, to the
knowledge of Sellers, there is no basis for any claims, challenging the
ownership, legality, use, validity, enforceability or effectiveness of any of
the Company Intellectual Property, and all Company Intellectual Property that
are registrations, including, but not limited to, all issued patents,
trademarks, service marks, copyrights and mask works, are valid and subsisting
and in full force and effect;

(c)     to the knowledge of Sellers, no third party is infringing upon,
misappropriating, or using without authorization any Company Intellectual
Property, and no employee or former employee of any NPS Entity is infringing
upon, misappropriating or using without authorization any Company Intellectual
Property;

(d)     to the knowledge of Sellers, the NPS Entities have not infringed on or
misappropriated, and the continued operation of the business of the Company as
currently conducted will not infringe on or misappropriate, any Intellectual
Property Right of any other Person, and no such claim, complaint, charge, demand
or notice has been asserted or has been threatened by any Person (including any
claim that the NPS Entities must license or refrain from using any Intellectual
Property Rights of any third party) and Sellers are not aware of any basis for
any claims therefor; and

(e)     the Company Intellectual Property is all the Intellectual Property
Rights that are necessary for the ownership and unencumbered operation of the
properties, assets, and business of the Company (after giving effect to the
Merger) as currently conducted and the consummation of the transactions
contemplated hereby and thereby will not alter, impair, diminish or result in
the loss of any rights or interests of the Company (after giving effect to the
Merger) in any Company Intellectual Property.

2.19.     Personal Property; Real Property.

(a)     A true and complete list of all tangible assets and properties with an
individual value in excess of $10,000 and owned by, or leased to, Company is set
forth on Schedule 2.19(a). Except as set forth on Schedule 2.19(a), the Company
(after giving effect to the Merger) has good and to the extent applicable
marketable title to all of its assets and properties, free and clear of any
Encumbrances except (i) Encumbrances for taxes not yet due and payable;
(ii) Encumbrances for taxes and charges and other claims, the validity of which
the Company is contesting in good faith in appropriate proceedings, and for
which reserves have been recorded, and all of which, in the case of such
Encumbrances on the assets and properties of each NPS Entity, are set forth on
Schedule 2.19(a); (iii) Encumbrances that arise in the ordinary course of
business and do not materially impair the Company’s ownership or use of any such
asset or property or the Company’s ability to obtain financing by using such
assets or property as collateral; and (iv) Encumbrances arising from or in
connection with the Senior Credit Facility which will be released at the Closing
(Encumbrances referenced in clauses (i), (ii), (iii) and (iv), collectively
referred to as “Permitted Encumbrances”). The assets and properties owned by, or
leased to, the Company (after giving effect to the Merger) are sufficient for
the conduct of the business and operation of Company (after giving effect to the
Merger) as currently conducted.

15

--------------------------------------------------------------------------------

(b)     The NPS Entities do not own, and have not at any time in the past owned,
any real property. Each NPS Entity presently has good leasehold interests in all
of the real property presently leased by such NPS Entity (the “Leased Real
Property”) free and clear of all Encumbrances except for Permitted Encumbrances.
A true and complete list of all Leased Real Property is set forth on Schedule
2.19(b). The Leased Real Property constitutes all of the real property required
by the Company (after giving effect to the Merger) to conduct the businesses and
operations of the Company (after giving effect to the Merger) as currently
conducted. Each of the leases of the Leased Real Property has been duly
authorized and executed by the NPS Entity which is a party to it, and is in full
force and effect. None of the NPS Entities is in default under any of said
leases, nor has any event occurred which, with notice or the passage of time, or
both, could be reasonably expected to give rise to an event of default. No NPS
Entity is obligated to purchase any Leased Real Property and no Leased Real
Property is required to be accounted for under GAAP as a capitalized lease. Upon
consummation of the Merger, the Company shall have good leasehold interests in
the Leased Real Property, free and clear of all Encumbrances except for
Permitted Encumbrances.

2.20.     Environmental Protections.

(a)     Each NPS Entity is in compliance with all applicable Environmental Laws
and has obtained and is in compliance with all permits, licenses, registrations,
consents and other authorizations which are required with respect to any of its
facilities or operations under any applicable Environmental Law (the
“Environmental Permits”), except where such failures to so comply would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. All of the NPS Entities’ Environmental Permits are in full force
and effect, and no violations have been recorded in respect of any such
Environmental Permit, and no proceeding is pending or, to the knowledge of
Sellers, threatened to revoke or limit any such Environmental Permit. Set forth
on Schedule 2.20 is a true and complete list of all Environmental Permits and
the expiration dates thereof. Upon consummation of the Merger, the Company shall
be the record holder of all such Environmental Permits.

(b)     To the knowledge of Sellers, the Leased Real Property are free of any
contamination arising from, relating to, or resulting from any Hazardous
Substances. There has been no release of any Hazardous Substances at, on, about,
under or within any Leased Real Property during the occupancy by the NPS
Entities or, to the knowledge of Sellers, any real property formerly owned,
leased, or operated by the NPS Entities or any of their predecessors.

16

--------------------------------------------------------------------------------

(c)     There are no claims, notices (including notices that any of the NPS
Entities or any of their predecessors is or may be a potentially responsible
Person or otherwise liable in connection with any waste disposal site containing
Hazardous Substances or other location allegedly used for the disposal of
Hazardous Substances), civil, criminal or administrative actions, suits,
hearings, investigations, inquiries, proceedings or Encumbrances pending or, to
the knowledge Sellers, threatened against any NPS Entity that are related to any
Environmental Matters.

(d)     There are no past or present conditions, events, circumstances, facts,
activities, practices, incidents, actions, omissions or plans that would: (i)
give rise to any liability or obligation of the NPS Entities under any
Environmental Laws or (ii) form the basis of any claim, action, suit,
proceeding, hearing, investigation or inquiry against the NPS Entities arising
out of Environmental Laws or Environmental Matters.

2.21.     Employee Benefit Plans.

(a)     Set forth on Schedule 2.21 is a true and complete list of all Benefit
Plans and Employment Agreements. Except as set forth on Schedule 2.21, none of
the NPS Entities has any plan or commitment, whether legally binding or not, (i)
to establish, modify or terminate any Benefit Plan or (ii) to enter into, modify
or terminate any Employment Agreement. (b) None of the Benefit Plans is (i) a
“defined benefit plan” (as defined in ERISA Section 3(35)), (ii) a
“multiemployer plan” (as defined in ERISA Section 3(37)) or (iii) a Benefit Plan
that provides, or has any liability to provide, life insurance, health or other
similar employee welfare benefits to any Employee or dependent thereof upon his
or her retirement or termination of employment, except as required by Section
4980B of the Internal Revenue Code of 1986, as amended (the “Code”), and no NPS
Entity and no current or former ERISA Affiliate of any NPS Entity has incurred
any direct or indirect liability with respect to any such plan. No liability
under Title IV or Section 302 of ERISA, or Section 412 of the Code, has been or
is reasonably expected to be incurred by any NPS Entity or any ERISA Affiliate
of a NPS Entity.

(c)     Sellers have provided to Buyer current, accurate and complete copies of
all documents embodying or relating to each Benefit Plan and each Employment
Agreement, including all amendments thereto, interpretations thereof, trust or
funding agreements relating thereto.

17

--------------------------------------------------------------------------------

(d)     Each Benefit Plan and Employment Agreement has been established and
maintained substantially in accordance with its terms and in compliance in all
material respects with all applicable laws, statutes, orders, rules and
regulations, including but not limited to ERISA and the Code, and each Benefit
Plan intended to qualify under Section 401 of the Code is, and since its
inception has been, so qualified. No NPS Entity is in breach of any provision of
an Employment Agreement.

(e)     To the knowledge of Sellers, no “prohibited transaction,” within the
meaning of Section 4975 of the Code or Section 406 of ERISA, has occurred with
respect to any Benefit Plan. To the knowledge of Sellers, no Employee has been
hired by any of the NPS Entities in violation of any restrictive covenant or any
non-compete agreement with any other Person. Each Benefit Plan can be amended,
terminated or otherwise discontinued without liability to any NPS Entity. No
liability under any Benefit Plan has been funded nor has any such obligation
been satisfied with the purchase of a contract from an insurance company as to
which any NPS Entity has received notice that such insurance company is
insolvent or is in rehabilitation or any similar proceeding. There is no pending
litigation, audit, investigation or other similar proceeding relating to any
Benefit Plan or Employment Agreement or to the employment, termination of
employment, compensation or employee benefits of any Employee, nor, to the
knowledge of Sellers, is any such litigation, audit, investigation or other
proceeding threatened. With respect to each Benefit Plan which is an employee
welfare benefit plan (within the meaning of Section 3(1) of ERISA), all claims
incurred by any NPS Entity are (i) insured pursuant to a contract of insurance
whereby the insurance company bears any risk of loss with respect to such
claims, (ii) covered under a contract with a health maintenance organization (an
“HMO”) pursuant to which the HMO bears the liability for claims or (iii)
reflected as a liability or accrued for on the Financial Statements.

(f)     The execution and performance by the NPS Entities of the transactions
contemplated by the Transaction Documents to which they are a party will not
(either alone or upon the occurrence of any additional or subsequent events) (i)
constitute an event under any Benefit Plan or Employment Agreement that will or
may result in any payment (whether of severance pay or otherwise), acceleration,
forgiveness of indebtedness, vesting, distribution, increase in benefits or
obligations to fund benefits with respect to any Employee, (ii) result in the
triggering or imposition of any restrictions or limitations on the right of any
NPS Entity to amend or terminate any Benefit Plan or Employment Agreement in
accordance with its terms as in effect on the date hereof or (iii) result in any
payment or benefit which will or may be made by any NPS Entity with respect to
any Employee being characterized as an “excess parachute payment” within the
meaning of Section 280G(b)(1) of the Code. All contributions made pursuant to
the Benefit Plans and payments made pursuant to the Employment Agreements are
reasonably expected to be deductible by a NPS Entity for federal income tax
purposes.

2.22.     Labor Relations; Employees. (a) No NPS Entity is bound by or subject
to (and no assets or properties of any NPS Entity are bound by or subject to)
any written or oral, express or implied, commitment or arrangement with any
labor union, or any collective bargaining agreement, and no labor union has
requested or, to the knowledge of Sellers, has sought to represent any Employee,
representative or agent of any of the NPS Entities, (b) there is no labor
strike, dispute, slowdown or stoppage actually pending, or, to the knowledge of
Sellers, threatened against or involving any NPS Entity and (c) to the knowledge
of Sellers, no salaried key employee of any NPS Entity has any present plans to
terminate his or her employment. Each NPS Entity has properly classified all
individuals who provide services to or for it as an employee or independent
contractor, as applicable, for all purposes (including for purposes of
withholding of taxes and participation in the Benefit Plans).

2.23.     Taxes.

(a)     All of the NPS Entities have timely filed in accordance with all
applicable Laws (taking into account valid extensions) all Tax Returns (as
hereinafter defined) required to be filed by them, and all such Tax Returns are
true, correct and complete in all material respects. All Taxes (as hereinafter
defined) which are due and payable by any of the NPS Entities, including any
Taxes levied upon any of their properties, assets, income or franchises, have
been timely paid. All amounts required to be collected or withheld by any of the
NPS Entities have been collected or withheld, and any such amounts that are
required to be remitted to any taxing authority have been duly and timely
remitted by the appropriate NPS Entity. No examination, claim, assessment,
deficiency or other Litigation is pending or, to the knowledge of Sellers,
threatened, with regard to any Taxes or Tax Returns of any of the NPS Entities.
None of the NPS Entities is (nor have any of them ever been) a party to or bound
by any Tax sharing, Tax indemnity or Tax allocation or similar Contract, nor
otherwise liable for the Taxes of another Person (including by contract, as a
transferee or successor, or under Treasury Regulation Section 1.1502-6 or
analogous state, local or foreign law provisions). No taxing authority in a
jurisdiction where any of the NPS Entities do not file Tax Returns has made a
written claim, or to the knowledge of Sellers asserted that such NPS Entity (or,
with respect to their interest in any NPS Entity, the stockholders or interest
holders thereof) is or may be subject to taxation by such jurisdiction.

18

--------------------------------------------------------------------------------

(b)     None of the NPS Entities has taken any deduction or received any Tax
benefit arising from participation in a tax shelter as defined for purposes of
Section 6111(c) of the Code, or has participated in a reportable transaction as
defined in Treasury Regulation Section 1.6011 — 4(b) and (c)(3) or Treasury
Regulation Section 1.6011-4T(a) and (b) (as promulgated in T.D. 8877) or any
analogous or similar state, local, or foreign law. None of the NPS Entities is,
or has ever been, a United States real property holding company within the
meaning of Section 897(c)(2) of the Code. None of the NPS Entities will be
required to include any item of income in, or exclude any item of deduction
from, any Tax period ending on or after the Closing (as a result of any
adjustment under Section 481 of the Code, or any “closing agreement” as
described in Section 7121 of the Code, or otherwise). None of the NPS Entities
has debt, the interest deduction with respect to which would be subject to
disallowance by reason of Section 163(e)(5) of the Code or any analogous
provision of state, local or foreign law.

(c)     The Company is taxed as a partnership for U.S. federal and applicable
state and local income tax purposes.

(d)     None of the NPS Entities currently is the beneficiary of any extension
of time within which to file any Tax Return. There are no Encumbrances on any of
the assets of any of the NPS Entities that arose in connection with any failure
(or alleged failure) to pay any Tax. None of the NPS Entities has waived any
statute of limitations in respect of Taxes or agreed to any extension of time
with respect to a Tax assessment or deficiency.

(e)     For purposes of this Agreement, “Tax” or “Taxes” means any taxes,
assessment, duties, fees, levies, imposts, deductions, or withholdings,
including income, gross receipts, ad valorem, value added, excise, real or
personal property, asset, sales, use, license, payroll, transaction, capital,
net worth and franchise taxes, estimated taxes, withholding, employment, social
security, workers compensation, utility, severance, production, unemployment
compensation, occupation, premium, windfall profits, transfer and gains taxes,
or other governmental charges of any nature whatsoever, imposed by any taxing
authority of any government or country or political subdivision of any country,
and any liabilities with respect thereto, including any penalties, additions to
tax, fines or interest thereon and includes any liability for Taxes of another
Person by contract, as a transferee or successor, under Treasury Regulation
1.1502-6 or analogous state, local or foreign law provision or otherwise, and
“Tax Return” means any report, return, statement, estimate, declaration, notice,
form or other information required to be supplied to a taxing authority in
connection with Taxes.

19

--------------------------------------------------------------------------------

2.24.     Insurance. All of the assets of the NPS Entities that are of insurable
character are covered by insurance against risks of liability, casualty and fire
and other losses and liabilities customarily obtained to cover comparable
businesses and assets in amounts, scope and coverage which are consistent with
prudent industry practice. The NPS Entities are not in default in any material
respect under any insurance policy maintained by them. A true and complete list
of all insurance policies owned by each NPS Entity is set forth on Schedule
2.24. All such policies and other instruments are in full force and effect and
all premiums with respect thereto have been paid. The NPS Entities have not made
any claim against any insurance policy to which the insurer is denying coverage
or defending the claim under a reservation of rights or similar clause. The NPS
Entities have not received notice of any pending or threatened termination of
any of insurance policies or any premium increases with respect to any of the
NPS Entities insurance policies, and the consummation of the transactions
contemplated by the Transaction Documents will not result in any such
termination or premium increase. Upon consummation of the Merger the Company
shall be the insured party under all such insurance policies.

2.25.     Suppliers and Customers. Set forth on Schedule 2.25 is a true and
complete list of (a) the ten largest suppliers and customers of the NPS Entities
by dollar amount for the past twelve (12) months (the “Largest Suppliers and
Customers”), and (b) the aggregate amount of payments made or received, as the
case may be, by the NPS Entities during calendar year 2003 with respect to each
of the Largest Suppliers and Customers. To the knowledge of Sellers, except as
set forth on Schedule 2.25, none of the Largest Suppliers and Customers has
terminated, cancelled or threatened termination or cancellation or limitation
of, or any material modification or change in, or expressed material
dissatisfaction with its business relationship with any NPS Entity, including
with respect to the transactions contemplated by this Agreement and the other
Transaction Documents, where the termination of such arrangement would have a
Material Adverse Effect.

2.26.     Brokers. Except as set forth on Schedule 2.26, no NPS Entity or any of
its respective officers, directors, employees or stockholders has employed any
broker or finder in connection with the transactions with Buyer contemplated by
this Agreement.

2.27.     Guaranties. None of the NPS Entities is a guarantor or otherwise is
liable for any liability or obligation (including Indebtedness) of any other
Person.

2.28.     Disclosure. The representations and warranties contained in this
Section 2 do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements and
information contained in this Section 2 not misleading.

20

--------------------------------------------------------------------------------

SECTION 3.         Representations and Warranties of Buyer. Buyer represents and
warrants to the Sellers as follows:

3.1.     Organization, Authorization. Buyer is duly organized and validly
existing under the laws of the jurisdiction of its organization and has all
power and authority to enter into and perform the Transaction Documents. Each of
the Transaction Documents has been duly authorized by all necessary corporate
action on the part of Buyer. Each of the Transaction Documents constitutes a
valid and binding agreement of Buyer enforceable against Buyer in accordance
with its terms except to the extent that enforceability may be limited by
bankruptcy, insolvency or other similar laws affecting creditors’ rights
generally and by equitable principles generally, whether enforced at a court of
law or at equity.

3.2.     No Conflicts. The execution, delivery and performance by Buyer of each
of the Transaction Documents and the consummation by Buyer of the transactions
contemplated thereby will not (a) violate any provision of Law or any Order
applicable to Buyer, or any of its properties or assets, (b) violate the
articles of incorporation or bylaws of Buyer or (c) require any permit,
authorization, consent or approval of or by, or any notification of or filing
with any Person.

3.3.     Investment; Securities Laws. Buyer is acquiring the Membership
Interests to be purchased under this Agreement for its own account for
investment and not with a view to the distribution thereof (within the meaning
of the Securities Act) except in compliance with all applicable federal and
state securities laws. Buyer understands that (a) the Membership Interests have
not been, and will not be, registered under the Securities Act or any state
securities laws, and (b) the Membership Interests may not be disposed of unless
such disposition is registered under the Securities Act and applicable state
securities laws or is exempt from registration thereunder.

3.4.     Accredited Investor. Buyer is an “accredited investor” (as defined in
Rule 501(a) under the Securities Act).

3.5.     No Consents. No permit, authorization, consent or approval of or by, or
any notification of or filing (including any filing under the HSR Act) with, any
Person is required to be obtained or made by Buyer in connection with the
execution, delivery and performance by Buyer of the Transaction Documents to
which it is a party or any documents relating thereto, or the consummation by
Buyer of the transactions contemplated hereby or thereby.

3.6.     Brokers; Commissions. Neither Buyer nor any of its respective officers,
directors, employees or stockholders has employed any broker or finder in
connection with the transactions with the Company contemplated by this
Agreement.

SECTION 4.               Pre-Closing Covenants. The parties agree as follows
with respect to the period between the execution of this Agreement and the
Closing.

4.1.     General. Each of the parties will use his or its commercially
reasonable efforts to take all action and to do all things necessary, proper, or
advisable in order to consummate and make effective the transactions
contemplated by this Agreement (including satisfaction, but not waiver, of the
closing conditions set forth in Section 5 below).

21

--------------------------------------------------------------------------------

4.2.     Notices and Consents. Sellers will cause each of the NPS Entities to
give any notices to third parties, and will cause each of the NPS Entities to
use its commercially reasonable efforts to obtain any third party consents, that
Buyer reasonably may request in connection with the transactions contemplated by
this Agreement. Each of the parties will (and Sellers will cause each of the NPS
Entities to) give any notices to, make any filings with, and use its
commercially reasonable efforts to obtain any Government Permits required in
connection with the transactions contemplated by this Agreement.

4.3.     Operation of Business. Sellers shall conduct the business of the NPS
Entities in the ordinary course, consistent with past practice. Sellers will not
cause or permit any of the NPS Entities to engage in any practice, take any
action, or enter into any transaction outside the ordinary course of business.
Without limiting the generality of the foregoing, Sellers will not cause or
permit any of the NPS Entities to engage in any practice, take any action, or
enter into any transaction of the sort described in Section 2.9 above.

4.4.     Maintain Books. Sellers will cause each of the NPS Entities to maintain
its books of account and other financial and corporate records in the usual,
regular and ordinary manner in accordance with GAAP applied on a basis
consistent with past practices and shall make no change in its accounting
methods or practices or in its depreciation or amortization policies or rates.

4.5.     Full Access. Each Seller will permit, and Sellers will cause each of
the NPS Entities to permit, representatives of Buyer to have full access at all
reasonable times, and in a manner so as not to interfere with the normal
business operations of the NPS Entities, to all premises, properties, management
personnel, books, records (including Tax records), Contracts, and documents of
or pertaining to each of the NPS Entities.

4.6.     Notice of Developments. Sellers will give prompt written notice to
Buyer of any material adverse development causing a breach of any of the
representations and warranties in Section 2 above. Buyer will give prompt
written notice to Sellers of any material adverse development causing a breach
of any of Buyer’s representations and warranties in Section 3 above. Buyer will
give prompt written notice to Sellers of any breach of any representations or
warranties of the Sellers in Section 2 above, of which Buyer has actual
knowledge (which means the actual knowledge, without any duty to investigate, of
Mitch Garber, Michael Liquornik, Leon Garfinkle or Jeffrey Crystal). No
disclosure by any party pursuant to this Section 4.6, however, shall be deemed
to amend or supplement the disclosure Schedules or to prevent or cure any
misrepresentation, breach of warranty, or breach of covenant for purposes of
Section 6, provided, however, that the parties may amend or supplement the
disclosure Schedules prior to the Closing regarding events occurring after the
date hereof and up until the Closing for purposes of Section 7 if the parties
agree to consummate the transaction despite such disclosures.

4.7.     Exclusivity. No Sellers will (and Sellers will not cause or permit any
of the NPS Entities to) (a) solicit, initiate, or encourage the submission of
any proposal or offer from any Person relating to the acquisition of the
Membership Interests or any interests, capital stock or other voting securities,
or any substantial portion of the assets, of any of the NPS Entities (including
any acquisition structured as a merger, consolidation, or share exchange) or (b)
participate in any discussions or negotiations regarding, furnish any
information with respect to, assist or participate in, or facilitate in any
other manner any effort or attempt by any Person to do or seek any of the
foregoing. Sellers will not vote their interests in favor of any such
acquisition whether structured as an asset purchase, merger, consolidation, or
share exchange. Sellers will notify the Buyer immediately if any Person makes
any proposal, offer, inquiry, or contact with respect to any of the foregoing.

22

--------------------------------------------------------------------------------

4.8.     Compliance with Laws; Notification. The NPS Entities shall comply with
all applicable Laws and Orders. Each NPS Entity will deliver to Buyer complete
and correct copies of all material reports and filings made or filed by such NPS
Entity with any Governmental Authority, and all written notices from any
Governmental Authority alleging noncompliance with any Governmental Permits.

4.9.     Taxes. The NPS Entities shall pay and discharge when due all Taxes
imposed upon their properties or upon the income or profits therefrom (in each
case before the same become delinquent and before penalties accrue thereon)
(unless such NPS Entity is disputing any of the foregoing in good faith by
appropriate proceedings and has established an appropriate reserve therefor on
the consolidated financial statements of such NPS Entity).

4.10.     Insurance. The NPS Entities shall keep their respective property and
assets insured by financially sound and reputable insurers against such
casualties and contingencies, of such types, on such terms and in such amounts
as is customary for companies in similar businesses similarly situated.

SECTION 5.          Post-Closing Covenants. The parties agree as follows with
respect to the period following the Closing.

5.1.     General. In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other party reasonably may
request, all at the sole cost and expense of the requesting party (unless the
requesting party is entitled to indemnification therefor under Section 7 below).
Sellers acknowledge and agree that from and after the Closing the Buyer will be
entitled to possession of all documents, books, records (including Tax records),
minute books, agreements, and financial data of any sort relating to the
Company, MSUSA or USCCP.

5.2.     Litigation Support. In the event and for so long as any party actively
is contesting or defending against any Litigation in connection with (a) any
transaction contemplated under this Agreement or (b) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing Date
involving any of the NPS Entities, each of the other parties will cooperate with
him or it and his or its counsel in the contest or defense, make available their
personnel, and provide such testimony and access to their books and records as
shall be necessary in connection with the contest or defense, all at the sole
cost and expense of the contesting or defending party (unless the contesting or
defending party is entitled to indemnification therefor under Section 7 below).

23

--------------------------------------------------------------------------------

5.3.     Transition. No Seller will (and Sellers will not cause or permit any of
the NPS Entities to) take any action that is designed or intended to have the
effect of discouraging any lessor, licensor, customer, client, vendor, supplier,
agent, employee or other business associate of any of the NPS Entities from
maintaining the same business relationships with the NPS Entities after the
Closing as it maintained with the NPS Entities prior to the Closing. Each of the
Sellers will refer all customer inquiries relating to the businesses of the NPS
Entities to the Buyer from and after the Closing.

5.4.     iPayment Confidentiality Agreement. To the extent that the iPayment
Confidentiality Agreement is not assignable to Buyer, Sellers shall enforce the
covenants of iPayment, Inc. thereunder and promptly notify Buyer of any breaches
of such provisions.

5.5.     Name Change Amendments. Within thirty (30) days after the Closing Date,
Sellers shall file amendments to the Articles of Incorporation of Manager and
the Articles of Organization of Holdings to change their respective corporate
names to any name that does not incorporate or use “NPS” or “National Processing
Services” or any derivatives of such names or the names of any NPS Entities or
Buyer, and shall deliver to Buyer certified copies of the Amendments filed with
the Michigan Department of Consumer and Industry Services.

5.6.     Confidentiality Agreements. Within thirty (30) days after the Closing
Date, Sellers shall use reasonable efforts to deliver confidentiality,
non-disclosure and non-competition agreements substantially in the form attached
hereto as Exhibit K, duly executed by each employee of the Company
(collectively, the “Confidentiality Agreements”).

5.7.     Confidentiality.

(a)     “Trade Secrets” means all data or information of the NPS Entities,
and/or Customers of the NPS Entities, including without limitation, formulas,
patterns compilations, programs, devices, methods, techniques, or processes,
entrusted or made available to the Sellers, whether in writing, in computer form
or conveyed orally, or developed by the Sellers, at any time prior to the
Closing Date, that (i) derives independent economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use, and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy. “Trade Secrets” include, without
limitation, non-public financial information, forecasts, budgets and data,
credit procedures and terms, marketing and advertising plans, terms of completed
and contemplated agreements, staffing program and support materials, personnel
and candidate identities and information, candidate and recruit lists, payment
and billing rates, proprietary computer hardware and software and related
documentation, product research and designs, employment and personnel
information (including, without limitation, the names, addresses, compensation,
specific capabilities, and performance evaluations of personnel), Customer
information and Customer identities, credit histories, profitability analyses,
and Customer-specific price or cost information. Trade Secrets include
combinations of information, some of whose individual elements may be known but
which, in the aggregate, derive actual or potential economic value by reason of
not being known to others who could benefit from them. Sellers recognize that
the NPS Entities have invested considerable amounts of time and money in
developing and maintaining Trade Secrets, and any unauthorized use or disclosure
of such Trade Secrets in any form or manner would irreparably harm Buyer and the
Company.

24

--------------------------------------------------------------------------------

(b)     “Confidential Information” means any information or data of the NPS
Entities and/or Customers of the NPS Entities, other than Trade Secrets, which
is valuable to the NPS Entities and not generally known to competitors of the
NPS Entities.

(c)     Sellers acknowledge and agree that the NPS Entities have an identifiable
interest in protecting their rights and ownership of all of their intellectual
property, including, without limitation, their patents, copyrights, trademarks,
inventions, know-how, Trade Secrets and other Confidential Information
(collectively, “Proprietary Information”).

(d)     Sellers shall not, directly or indirectly, without the prior written
consent of Buyer and the Company, use, disclose, reproduce, distribute or
reverse engineer, any Proprietary Information, in whole or in part, and shall
take no action that threatens to do so, and Sellers shall refrain from action
that may cause or contribute to any other person engaging in conduct that
results in any Proprietary Information losing its character as Proprietary
Information. Sellers shall hold in strictest confidence and will not disclose,
use, lecture upon or publish any of the Proprietary Information, unless the
Buyer and the Company expressly authorize such in writing. Sellers shall obtain
Buyer’s and the Company’s written approval before publishing or submitting for
publication any material (written, verbal, or otherwise) that incorporates any
Proprietary Information. Each Seller hereby irrevocably assigns to the Company
any rights such Seller may have or acquires in such Proprietary Information and
recognizes that all Proprietary Information will be the sole property of the
Company and its assigns.

(e)     In the event that any Seller is requested or required (by oral question
or request for information or documents in any legal proceeding, interrogatory,
subpoena, civil investigative demand, or similar process) to disclose any
Proprietary Information, that Seller will notify Buyer promptly of the request
or requirement so that Buyer may seek an appropriate protective order or waive
compliance with the provisions of this Section 5.7. If, in the absence of a
protective order or the receipt of a waiver hereunder, any Seller is, on the
advice of counsel, compelled to disclose any Proprietary Information to any
Governmental Authority or else stand liable for contempt, that Seller may
disclose the Proprietary Information to the Governmental Authority; provided,
however, that the disclosing Seller shall use his or its commercially reasonable
efforts to obtain, at the reasonable request of Buyer, an order or other
assurance that confidential treatment will be accorded to such portion of the
Proprietary Information required to be disclosed as Buyer shall designate. The
foregoing provisions shall not apply to any Proprietary Information which is
generally available to the public immediately prior to the time of disclosure.

(f)     This Agreement shall apply to Trade Secrets for as long as such
information remains a Trade Secret, and to Confidential Information for a period
of three (3) years from the Closing Date.

25

--------------------------------------------------------------------------------

(g)     Upon the Closing Date, Sellers shall return to the Company all
Proprietary Information, in any form or media, and all copies thereof, and shall
delete all Proprietary Information from any computers or other electronic memory
devices the Sellers own or use, for the purpose of ensuring that the Proprietary
Information and business relationships will not be put at risk.

5.8.     Non-Competition and Non-Solicitation.

(a)     Acknowledgements. The NPS Entities are engaged in the business of
providing merchant credit card and debit card services and other forms of
electronic funds transfer services and related equipment to merchants through
banks, open bank card associations and other issuers of credit and debit cards
and certain other forms and methods of electronic fund transfers (the
“Business”) throughout the United States (“Territory”). Sellers acknowledge that
the goodwill of the Company, and each Seller’s own personal knowledge of and/or
involvement in the direct or indirect ownership and operations of the Company,
extends throughout the Territory. Sellers further acknowledge that, in view of
Sellers’ previous relationship with the Company and in furtherance of and in
consideration of Buyer’s purchase of the Company from Holdings, a restriction on
Sellers’ competitive activities entered into in connection with the sale of the
Company, as described below, limited to five (5) years from the Closing Date
(the “Restrictive Period”), is both reasonable and narrowly tailored to protect
Buyer’s and the Company’s legitimate interests in preserving the goodwill and
intangibles being purchased and in preventing unfair competition.

(b)     Non-competition. During the period commencing on the Closing Date and
ending the date thirty (30) months after the Closing Date, Sellers shall not,
from any location, without the prior written consent of Buyer, directly or
indirectly, engage or invest in, own, manage, operate, finance, control, or
participate in the ownership, management, operation, financing or control of, or
render services of an executive, employment, advertising, marketing, sales,
administrative, supervisory, or consulting nature to, any person or business
that is in, or is contemplating entering into, competition with the Business of
the Company within the Territory as such Business exists as of the Closing Date.
Notwithstanding the foregoing, Sellers shall not be deemed to breach or violate
the foregoing covenant or to be engaged in the Business solely by reason of his
or her passive ownership of any stock, bond, note, debenture, mortgage or other
security issued by any other entity if such securities are actively traded on a
stock exchange or on NASDAQ and such securities constitute less than one percent
(1%) of the total voting securities issued by such entity.

(c)     Non-solicitation of Customers. During the Restrictive Period, Sellers
shall not, from any location, without the prior written consent of Buyer,
directly or indirectly, solicit or serve any Customer of the Company on behalf
of any person or business that is in, or is contemplating entering into,
competition with the Business of the Company within the Territory as such
Business exists as of the Closing Date.

(d)     Non-solicitation of Employees. During the Restrictive Period, the
Sellers shall not, from any location, without the prior written consent of
Buyer, solicit, hire, or attempt to hire any employee of Buyer or the Company,
to work at, for, or with any person or business that is in, or is contemplating
entering into, competition with the Business of the Company within the Territory
as such Business exists as of the date hereof, nor call upon any such employee
for such purpose.

26

--------------------------------------------------------------------------------

(e)     PPS. Notwithstanding anything to the contrary herein, nothing in this
Section 5.8 shall prohibit Sellers from continuing to own and operate Primepoint
Systems LLC, a Michigan limited liability company (“PPS”) engaged in the
business of developing and issuing tangible prepaid debit/ATM cards for use
and/or distribution by retailers and other sales channels and payroll card
programs (collectively, the “Current Activities”). For purposes of this
Section 5.8, PPS’s Current Activities are not in competition with the Business
of the Company or Buyer.

5.9.     Reasonableness of Restrictions; Severability. The parties agree that
the restrictions contained in Section 5.7 and Section 5.8 are reasonable and
necessary to protect the Proprietary Information, business relationships and
employment relationships of the Company, and the goodwill and intangibles
associated therewith, and in particular that the duration and scope of the
restrictions are reasonable under all the circumstances known on the date
hereof. Sellers understand that the covenants set forth herein are essential
elements of the consideration underlying this Agreement. The parties further
agree that if, at the time these covenants are sought to be enforced, a court of
competent jurisdiction determines that any provision is overly broad,
unenforceable or void under applicable Law, the court shall reform such overly
broad, unenforceable or void provision to the extent needed to make it
enforceable or, if reformation is not permissible under applicable Law, strike
out such overly broad, unenforceable or void provision, and enforce the other
terms as written.

5.10.     Injunctive Relief. Sellers hereby agree that any breach or threatened
breach by Sellers of any of the restrictions contained in Section 5.7 or Section
5.8 shall irreparably injure Buyer and the Company and that any remedy at law
for any breach or threatened breach by Sellers of any such provisions shall be
inadequate, and that Buyer and the Company shall be entitled to seek injunctive
relief in addition to any other remedy either of them might have under this
Agreement or at law or in equity, without the necessity of bond. Sellers further
agree that the grant of such injunctive relief and the enforcement of the terms
of this Agreement shall not deprive him or her of his or her ability to earn a
living.

5.11.     Equitable Tolling. Notwithstanding any the foregoing, in the event the
validity or enforceability of any of the restrictions contained in Section 5.7
or Section 5.8 becomes the subject matter of a legal action, the Restrictive
Period set forth herein shall be tolled during the pendency of such legal action
and shall restart upon the issuance of an order or judgment by a court of
competent jurisdiction enforcing the terms of this Agreement or upon dismissal
of such legal action.

27

--------------------------------------------------------------------------------


SECTION 6.     CONDITIONS TO OBLIGATION TO CLOSE.

6.1.     Conditions to Obligation of Buyer. The obligation of Buyer to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

(a)     the representations and warranties of Sellers set forth in Section 2
above shall be true and correct in all material respects at and as of the
Closing Date and Buyer has reviewed and consented to any updates to the
disclosure Schedules made by Sellers pursuant to Section 4.6;

(b)     Sellers shall have performed and complied with all of their covenants
hereunder in all material respects through the Closing;

(c)     no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (i) prevent
consummation of any of the transactions contemplated by this Agreement, (ii)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, (iii) affect adversely the right of Buyer to own the
Membership Interests, or (iv) affect adversely the right of the Company to own
its assets and to operate its businesses (and no such injunction, judgment,
order, decree, ruling, or charge shall be in effect); and

(d)     Sellers and the NPS Entities shall have completed all Closing Actions
and Deliveries to be completed by them in connection with consummation of the
transactions contemplated hereby and Buyer shall have received all Transaction
Documents and certificates, opinions, instruments, and other documents required
to effect the transactions contemplated hereby, duly executed by the appropriate
parties thereto and in form and substance reasonably satisfactory to the Buyer.

        Buyer may waive any condition specified in this Section 6.1 if it
executes a writing so stating at or prior to the Closing.

6.2.     Conditions to Obligation of Sellers. The obligation of Sellers to
consummate the transactions to be performed by them in connection with the
Closing is subject to satisfaction of the following conditions:

(a)     the representations and warranties of Buyer set forth in Section 3 above
shall be true and correct in all material respects at and as of the Closing Date
and Sellers have reviewed and consented to any updates to the disclosure
Schedules made by Buyer pursuant to Section 4.6; (b) Buyer shall have performed
and complied with all of its covenants hereunder in all material respects
through the Closing;

(c)     no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (i) prevent
consummation of any of the transactions contemplated by this Agreement, or (ii)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation (and no such injunction, judgment, order, decree, ruling,
or charge shall be in effect); and

28

--------------------------------------------------------------------------------

(d)     Buyer shall have completed all Closing Actions and Deliveries to be
completed by Buyer in connection with consummation of the transactions
contemplated hereby and Sellers shall have received all Transaction Documents
and certificates, instruments, and other documents required to effect the
transactions contemplated hereby, duly executed by the appropriate parties
thereto and in form and substance reasonably satisfactory to the Sellers.

        Sellers may waive any condition specified in this Section 6.2 if they
execute a writing so stating at or prior to the Closing.


SECTION 7.      SURVIVAL; INDEMNIFICATION.

7.1.     Survival. All representations and warranties in this Agreement, in any
Transaction Document executed in connection with the transactions contemplated
by this Agreement or in any certificate or other instrument of a party delivered
pursuant to Section 1.4 shall survive the Closing until the date eighteen (18)
months after the Closing Date; provided, however, that the representations and
warranties set forth in Sections 2.1, 2.2, 2.4, 2.6, 2.26, 3.1, 3.3, 3.4 and 3.6
shall survive indefinitely and the representations and warranties set forth in
Sections 2.11, 2.20 and 2.23 shall survive until the thirtieth (30th) day after
expiration of the applicable statute of limitations. All covenants and
agreements contained herein and in any other Transaction Document shall survive
until performed in accordance with their terms.

7.2.     Indemnification.

(a)     The Sellers, jointly and severally, shall indemnify, defend and hold
harmless Buyer, its Affiliates, and each of their respective officers,
directors, partners, employees, agents, advisors, consultants, and
representatives, and the successors and assigns of any of the foregoing
(including any transferee of the Membership Interests) from and against all
Losses incurred or suffered by any of the foregoing (whether incurred or
suffered directly or indirectly through ownership of the Membership Interests or
otherwise) arising out of, relating to, or resulting from (i) the breach of any
representation or warranty made by any Seller in any Transaction Document,
(ii) the breach of, or the failure to perform, any covenant or agreement of any
Seller made in any Transaction Document, (iii) any Excluded Claims, or (iv) any
Pre-Closing Liabilities.

(b)     Buyer shall indemnify, defend and hold harmless Sellers, their
Affiliates, and each of their respective officers, directors, employees, agents,
advisors, consultants, and representatives, and the successors and assigns of
any of the foregoing from and against all Losses incurred or suffered by any of
the foregoing arising out of, relating to, or resulting from (i) the breach of
any representation or warranty made by Buyer in any Transaction Document,
(ii) the breach of, or failure to perform, any covenant or agreement of Buyer
made in any Transaction Document, or (iii) any Post-Closing Liabilities.

29

--------------------------------------------------------------------------------

(c)     As used herein, “Pre-Closing Liabilities” means any liabilities (other
than the current liabilities of the Company reflected in the Net Current Assets
on the Closing Financial Statements) of the NPS Entities or Sellers arising out
of, relating to, or resulting from (i) any in progress or threatened in writing
Litigation against or affecting the NPS Entities that arose from any Event
existing on or prior to Closing, regardless of whether it is disclosed pursuant
to this Agreement, (ii) any obligation for payment of commissions or buyout of
Referral Agreements based on the consummation of the transactions contemplated
by this Agreement and the other Transaction Documents, (iii) any obligation for
payment of commissions to employees or agents of the NPS Entities earned with
respect to the Earned Residuals, (iv) any post-Closing adjustment assessed by a
third party resulting from an incorrect overpayment received by the Company
prior to the Closing, or (v) any Litigation made or filed by any trustee or
receiver or other interested party in connection with or as a result of or
otherwise following the insolvency, reorganization or bankruptcy of Holdings,
whether made or filed as part of formal bankruptcy or reorganization proceedings
or otherwise, which claim, demand, action, proceeding or lawsuit in any way
challenges, seeks to set aside or deprive Buyer of the benefits of the
transaction contemplated by this Agreement.

(d)     As used herein, “Post-Closing Liabilities” means any liabilities of the
Company or Buyer arising out of, relating to, or resulting from the operation of
the business of the Company or Buyer, occurring after the Closing Date,
including any Litigation against or affecting Sellers that arose from any Event
not existing on or prior to Closing.

(e)     Any payment by Sellers to Buyer pursuant to this Section 7.2 shall be
treated for all income Tax purposes as an adjustment to the Purchase Price paid
by Buyer for the Membership Interests pursuant to this Agreement.

(f)     Any claim for indemnification pursuant to this Section 7.2 must be made
before the expiration of the survival periods set forth in Section 7.1. No party
shall be entitled to indemnification against a Loss arising from the breach of
any representations or warranties of any other party unless the party seeking
indemnification (the “indemnified party”) shall have given to the party from
whom indemnification is sought (the “indemnifying party”) a claim notice in
writing relating to such Loss (a “Claim Notice”) prior to expiration of the
survival period of the representation or warranty upon which the claim is based.
The written Claim Notice shall be given promptly after the indemnified party
becomes aware of the facts indicating that a claim for indemnification may be
warranted, and shall state in reasonable detail (to the extent known) the nature
of the claim. Notwithstanding the foregoing, the failure of any indemnified
party to provide a Claim Notice shall not relieve the indemnifying party of its
obligations under this Section 7.2, except to the extent that the indemnifying
party is materially prejudiced by failure to provide such Claim Notice. The
indemnifying party may, through counsel of its own choosing and reasonably
satisfactory to the indemnified party, assume the defense of any matter in
respect of which indemnification is being claimed hereof or other
indemnification obligation with respect thereto; provided, however, that any
indemnified party shall be (i) entitled to participate in any such claim with
counsel of its own choice but at its own expense and (ii) shall be entitled to
participate in any such claim with counsel of its own choice at the expense of
the indemnifying party if representation of both parties by the same counsel
presents a conflict of interest or is otherwise inappropriate under applicable
standards of professional conduct. In any event, if the indemnifying party fails
to take reasonable steps necessary to defend diligently the action or proceeding
within 20 days after receiving a Claim Notice from such indemnified party, the
indemnified party may assume such defense or other indemnification obligation
and the reasonable fees and expenses of its attorneys shall be deemed to be a
Loss covered by the indemnity provided for in this Section 7.2. The indemnifying
party shall not, without the written consent of the indemnified party, which
consent will not be unreasonably withheld or delayed, settle or compromise any
pending or threatened Litigation or claim in respect of which indemnification
may be sought hereunder or consent to the entry of any judgment (x) which does
not include as an unconditional term thereof the delivery by the claimant or
plaintiff to the indemnified party of a written release from all liability in
respect of such action or claim, (y) which includes any statement as to or an
admission of fault, culpability or a failure to act, by or on behalf of any
indemnified party, or (z) in any manner that involves any injunctive relief
against the indemnified party. The indemnified party may not compromise or
settle any claim without the prior written consent of the indemnifying party
(which consent shall not be unreasonably withheld or delayed), unless the sole
relief granted is equitable relief for which the indemnifying party would have
no liability or to which the indemnifying party would not be subject.

30

--------------------------------------------------------------------------------

(g)     Notwithstanding anything to the contrary herein, (i) no claim may be
made against Sellers for indemnification in respect of any Losses unless the
aggregate amount of Losses incurred by the indemnified parties for which the
indemnified parties seek indemnification under such provisions exceeds
US$200,000 (the “Threshold”) and, once the Losses incurred exceed the Threshold,
Sellers shall then be liable for all Losses relating back to the first dollar
including the amount of the Threshold, and (ii) the Sellers shall not be
required to indemnify any Person pursuant to, and shall not have any further
liability under, this Section 7 after such time as the aggregate amount of all
payments made by the Sellers pursuant to this Section 7 equals 50% of the
Purchase Price (the “Cap”). Notwithstanding the foregoing, the Threshold and the
Cap shall not apply with respect to any Losses arising out of or related to a
breach of any representations and warranties contained in Sections 2.2, 2.4, or
2.26. No claim may be made against Buyer for indemnification in respect of any
Losses unless the aggregate amount of Losses incurred by the indemnified parties
for which the indemnified parties seek indemnification thereunder exceeds the
Threshold and, once the Losses incurred exceed the Threshold, Buyer shall then
be liable for all Losses relating back to the first dollar including the amount
of the Threshold.

(h)     The “Material Adverse Effect” and other materiality (or correlative
meaning) qualifications included in the representations and warranties in this
Agreement or in any of the other Transaction Documents (other than those set
forth in Section 2.7(a), Section 2.15 or Section 2.28) shall have no effect on
any provisions in this Section 7 concerning the indemnities of the Company or
Buyer with respect to such representations and warranties, each of which
representations and warranties shall be read as though they contained no
“Material Adverse Effect” or other materiality (or correlative meaning)
qualification for purposes of determining whether and to what extent a breach of
representation or warranty has occurred and whether a party is entitled to
indemnity under Section 7.

(i)     Any liability for indemnification hereunder shall be determined without
duplication of recovery by reason of the state of facts giving rise to such
liability constituting a breach of more than one representation, warranty,
covenant or agreement or otherwise; provided, however, that subject to there
being no duplication of recovery, the indemnified party shall be entitled to
recover to the maximum extent provided in this Agreement (by way of example, if
any indemnified party’s entitlement to indemnification is both by reason for a
breach of a representation or warranty by the Company to which any of the
limitations of Section 7.2(g) apply, and by reason of a covenant to which such
limitations do not apply, the indemnified party shall be entitled to
indemnification without such limitations being applied).

31

--------------------------------------------------------------------------------

7.3.     Indemnification Principles. For purposes of this Agreement, “Losses”
shall mean each and all of the following items: claims, losses (including losses
of earnings and losses in the value of the Membership Interests), liabilities,
obligations, payments, damages (actual, punitive or consequential), charges,
judgments, fines, penalties, amounts paid in settlement, costs and expenses
(including interest which may be imposed in connection therewith), costs and
expenses of investigation, actions, suits, proceedings, demands, assessments and
reasonable fees, expenses and disbursements of counsel, consultants and other
experts. Any payment pursuant to this Section 7, shall be paid in cash in United
States dollars. Any amount for Losses due to Buyer hereunder shall be deducted
first from the Holdback Amount and, if there is no or insufficient Holdback
Amount available, then the Sellers, jointly and severally, shall pay the
remaining amount of such Losses to Buyer subject to the limitations set forth in
Section 7.2(g).

7.4.     Remedies. Each party hereby acknowledges and agrees that, from and
after the Closing Date, its sole and exclusive remedy for monetary damages with
respect to any and all claims for breach of representations, warranties and
covenants relating to the subject matter of this Agreement shall be pursuant to
the indemnification provisions set forth in this Section 7. Notwithstanding any
implication herein to the contrary, (a) any party to this Agreement shall be
entitled to seek specific performance of (or other equitable relief with respect
to) such rights without posting a bond or other security, and (b) each party to
this Agreement shall have all rights and remedies to which such Person is
entitled at law (including common law) or in equity with respect to any claim
based on fraud or intentional misconduct.

7.5.     Minimization of Losses. The amount of any Losses for which
indemnification is provided under this Section 7 shall be reduced by the Tax
benefit arising as the result of any such Losses but only to the extent such Tax
benefits are actually realized by the indemnified party (either directly or
indirectly through the Company) in the Tax year in which such Losses were
incurred and, in the event such Tax benefit is realized after the
indemnification payment to which such Losses relate is paid, the indemnified
party shall remit to the indemnifying party the lesser of (a) such Tax benefit
or (b) the amount of the indemnification payment. The indemnified party shall
use commercially reasonable efforts to minimize its Losses by, among other
reasonable things and without limiting the generality of the foregoing, taking
such reasonable remedial action as it reasonably believes may minimize such
Losses. Any insurance proceeds received by indemnified party shall not be
considered as an offset or reduction of the Losses and the indemnified party
shall not be required to have insurance or apply insurance proceeds to mitigate
any Losses.

7.6.     Representative. The Sellers hereby irrevocably designate and appoint
Laith Yaldoo (the “Representative”) as the agent and attorney-in-fact for the
Sellers and the Representative is authorized and empowered to act, for and on
behalf of any or all of the Sellers (with full power of substitution in the
premises), in connection with the indemnity provisions of this Section 7 as they
relate to the Sellers generally, the Adjustment Amount, the Revenue Adjustment,
the Holdback Amount, the notice provision of this Agreement and such other
matters as are reasonably necessary for the consummation of the transactions
contemplated in this Agreement, including, without limitation, to act as the
representative of Sellers to review and authorize all set-offs, claims and other
payments authorized or directed by this Section 7 and dispute or question the
accuracy thereof, to compromise on their behalf with Buyer any claims asserted
thereunder and to authorize payments to be made with respect thereto and to take
such further actions as are authorized in this Agreement. In the event that the
person serving as Representative dies or becomes disabled or resigns (by written
notice to the parties), a replacement shall be designated within ten (10) days
by those Sellers receiving a majority of the Purchase Price. The Representative
shall not be liable, in his capacity as representative of the Sellers, to any
Seller and their respective affiliates with respect to any action taken or
omitted to be taken by the Representative under or in connection with this
Agreement in his capacity as representative of the Sellers unless such action or
omission results from or arises out of fraud, gross negligence, willful
misconduct or bad faith on the part of the Representative. The Sellers
acknowledge and agrees that Representative will be an employee of the Company
after the Closing. Each Seller who receives any portion of the Purchase Price,
by acceptance thereof and without any further action, confirms such appointment
and authority and acknowledges and agrees that such appointment is irrevocable
and coupled with an interest, it being understood that the willingness of Buyer
to enter into this Agreement is based, in part, on the appointment of a
representative to act on behalf of the Sellers.

32

--------------------------------------------------------------------------------

7.7.     Consent. Each Seller, on behalf of himself or herself and each of his
or her Affiliates (if applicable), hereby consents to and approves of the sale
of the Membership Interests to Buyer. The Sellers consent to and approve of the
Merger and the transactions contemplated thereby, including, without limitation,
for purposes of Section 701 of the Michigan Limited Liability Company Act and
any other applicable merger, anti-takeover or similar statute or regulation.

7.8.     Release. Each Seller hereby releases and forever discharges Buyer, the
NPS Entities and each of their respective individual, joint or mutual, past,
present and future directors, managers, officers, agents, partners, affiliates,
stockholders, members, controlling persons, subsidiaries, successors and assigns
(individually, a “Releasee” and collectively, “Releasees”) from any and all
claims, demands, proceedings, causes of action, orders, obligations, contracts,
agreements, debts and liabilities whatsoever, whether known or unknown,
suspected or unsuspected, both at law and in equity (collectively, “Claims”),
which each Seller now has, has ever had or may hereafter have against the
respective Releasees arising contemporaneously with or prior to the Closing Date
or on account of or arising out of any matter, cause or event occurring
contemporaneously with or prior to the Closing Date, including, but not limited
to, any rights to indemnification or reimbursement from the Buyer or any NPS
Entity, whether or not relating to claims pending on, or asserted after, the
Closing Date; provided, however, that this Section 7.8 shall not in any way
release any Claims arising under (a) this Agreement, any of the Transaction
Documents or any other document executed in connection with the transactions
contemplated hereby or thereby, including, without limitation, that certain
contribution agreement among the Sellers, (b) any present or future obligation
of the NPS Entities to provide indemnification to the Principals under the
organizational documents of the NPS Entities, applicable insurance policies
maintained by the NPS Entities or applicable law or (c) any obligation of the
NPS Entities to pay the Principals any compensation or employee benefits to
which the Principals are entitled in their capacity as employees of the NPS
Entities that are either paid on or prior to the Closing or reflected on the
Closing Financial Statements. Each Seller hereby irrevocably covenants to
refrain from, directly or indirectly, asserting any claim or demand, or
commencing, instituting or causing to be commenced, any proceeding of any kind
against any Releasee, based upon any matter purported to be released hereby.
Without in any way limiting any of the rights and remedies otherwise available
to any Releasee, Sellers shall indemnify and hold harmless each Releasee from
and against all Losses, whether or not involving third party claims, arising
directly or indirectly from or in connection with the assertion by or on behalf
of Sellers of any claim or other matter purported to be released pursuant to
this Release.

33

--------------------------------------------------------------------------------

SECTION 8.          Tax Matters. The following provisions shall govern the
allocation of responsibility as between Buyer and Sellers for certain tax
matters following the Closing Date:

8.1.     Tax Periods Ending on or Before the Closing Date. Sellers shall prepare
or cause to be prepared and file or cause to be filed all income Tax Returns for
Holdings with respect to periods prior to the Closing Date which reflect the
operations of the NPS Entities for the periods prior to the Closing Date.
Sellers shall prepare or cause to be prepared and Buyer shall file or cause to
be filed all Tax Returns for the Company, USCCP and MSUSA for all periods ending
on or prior to the Closing Date which are filed after the Closing Date. Sellers
shall permit Buyer to review and comment on each such Tax Return described in
the preceding sentence prior to filing. Sellers shall pay all Taxes of the NPS
Entities with respect to such periods. 8.2. Tax Periods Beginning Before and
Ending after the Closing Date. Buyer shall prepare or cause to be prepared and
file or cause to be filed any Tax Returns of the Company for Tax periods which
begin before the Closing Date and end after the Closing Date or any other Tax
Returns of the Company not described in Section 8.1 which are due after the
Closing Date. Sellers shall pay to Buyer within fifteen (15) days after the date
on which Taxes are paid with respect to such periods an amount equal to the
portion of such Taxes which relates to the portion of such Taxable period ending
on or before the Closing Date to the extent such Taxes are not reflected in the
reserve for Tax Liability (rather than any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) shown on
the face of the Interim Financial Statements. For purposes of this Section, in
the case of any Taxes that are imposed on a periodic basis and are payable for a
Taxable period that includes (but does not end on) the Closing Date, the portion
of such Tax which relates to the portion of such Taxable period ending on the
Closing Date shall (a) in the case of any sales, use, transfer or other similar
Taxes, and in the case of employment, payroll or other similar Taxes, be based
on an interim closing of the books as of the Closing Date and (b) in the case of
any Taxes not described in subsection (a) above (other than Taxes based upon or
related to income or receipts), be deemed to be the amount of such Tax for the
entire Taxable period multiplied by a fraction the numerator of which is the
number of days in the Taxable period ending on the Closing Date and the
denominator of which is the number of days in the entire Taxable period. Any
credits relating to a Taxable period that begins before and ends after the
Closing Date shall be taken into account as though the relevant Taxable period
ended on the Closing Date. All determinations necessary to give effect to the
foregoing allocations shall be made in a manner consistent with prior practice
of the Company.

34

--------------------------------------------------------------------------------

8.3.     Cooperation on Tax Matters. Buyer and Sellers shall cooperate fully, as
and to the extent reasonably requested by the other party, in connection with
the filing of Tax Returns pursuant to this Section and any audit, litigation or
other proceeding with respect to Taxes. Such cooperation shall include the
retention and (upon the other party’s request) the provision of records and
information which are reasonably relevant to any such audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. Sellers agree (a) to retain all books and records with respect to Tax
matters pertinent to the NPS Entities relating to any taxable period beginning
before the Closing Date until the expiration of the statute of limitations (and,
to the extent notified by Buyer or Sellers, any extensions thereof) of the
respective taxable periods, and to abide by all record retention agreements
entered into with any taxing authority, and (b) to give the other party
reasonable written notice prior to transferring, destroying or discarding any
such books and records and, if the other party so requests, Sellers shall allow
the other party to take possession of such books and records in the event that
Seller is going to destroy or discard such books and records or provide Buyer
with copies of such books and records in the event that Seller is going to
transfer such books and records. Buyer and Sellers further agree, upon request,
to use their best efforts to obtain any certificate or other document from any
Governmental Authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed (including, but not limited
to, with respect to the transactions contemplated hereby). Buyer and Sellers
further agree, upon request, to provide the other party with all information
that either party may be required to report pursuant to Section 6043 of the Code
and all Treasury Department Regulations promulgated thereunder.


SECTION 9. TERMINATION.

9.1.     Termination of Agreement. The parties may terminate this Agreement as
provided below:

(a)     Buyer and Sellers may terminate this Agreement by mutual written consent
at any time prior to the Closing;

(b)     Buyer may terminate this Agreement by giving written notice to Sellers
at any time prior to the Closing (i) in the event any Seller has breached any
material representation, warranty, or covenant contained in this Agreement in
any material respect, Buyer has notified Sellers of the breach, and the breach
has continued without cure for a period of 15 days after the notice of breach or
(ii) if the Closing shall not have occurred on or before July 15, 2004, by
reason of the failure of any condition precedent under Section 6.1 (unless the
failure results primarily from Buyer itself breaching any representation,
warranty, or covenant contained in this Agreement); and

(c)     Sellers may terminate this Agreement by giving written notice to Buyer
at any time prior to the Closing (i) in the event Buyer has breached any
material representation, warranty, or covenant contained in this Agreement in
any material respect, Sellers have notified Buyer of the breach, and the breach
has continued without cure for a period of 15 days after the notice of breach or
(ii) if the Closing shall not have occurred on or before July 15, 2004, by
reason of the failure of any condition precedent under Section 6.2 (unless the
failure results primarily from Sellers themselves breaching any representation,
warranty, or covenant contained in this Agreement).

35

--------------------------------------------------------------------------------

9.2.     Effect of Termination. If any party terminates this Agreement pursuant
to Section 9.1 above, all rights and obligations of the parties hereunder shall
terminate without any liability of any party to any other party (except for any
liability of any party then in breach); provided, however, in the event a party
terminates this Agreement (a) as a result of a material breach by another party
or (b) by reason of the failure of the conditions contained in Section 6.1(a),
(b) or (d) or Sections 6.2(a), (b) or (d), in addition to any other remedies the
non-breaching party may have, the breaching party shall reimburse the
non-breaching party for all of its out-of-pocket costs and expenses associated
with its due diligence investigation of the NPS Entities and its preparation and
negotiation of the Transaction Documents.


SECTION 10.           MISCELLANEOUS.

10.1.     Expenses. Each party shall pay the fees and expenses (including the
fees and expenses of counsel and accountants retained by such party) incurred by
such party in connection with the negotiation and preparation of the Transaction
Documents and the consummation of the transactions contemplated hereunder and in
connection with any amendments, waivers or consents under or in respect of any
of the Transaction Documents.

10.2.     Certain Taxes. Sellers, jointly and severally, agree that they will
pay, and will hold Buyer harmless from, any and all liability with respect to
any transfer, transfer gains, stamp or similar Taxes which may be determined to
be payable in connection with the execution and delivery and performance of this
Agreement or any modification, amendment or alteration of the terms or
provisions of this Agreement.

10.3.     Disclosures; Press Releases. The parties agree that they will not,
(a) except as may be necessary in connection with a request by a Governmental
Authority or as required by Law, disclose the transactions contemplated by the
Transaction Documents or any of the terms thereof without the prior consent of
the other parties, other than to Affiliates, members, partners or employees of
such Person or its Affiliates, financial advisors, financial sources, or legal
counsel, or (b) use in advertising or publicity the name of any party hereto, or
any partner or employee of such party hereto or any of its respective
Affiliates, or any trade name, trademark, trade device, service mark, symbol or
any abbreviation, contraction or simulation thereof owned by the other party
hereto or any of its respective Affiliates, in either case without the prior
written consent of such party; provided, however, that Buyer may describe the
transactions contemplated hereby in (i) a press release (Sellers shall be given
an opportunity to review and comment, but not to approve such press release) and
(ii) any promotional literature prepared by or on behalf of Buyer. This covenant
shall survive the Closing or the termination of this Agreement.

10.4.     Further Assurances. At any time or from time to time after the
Closing, Sellers, on the one hand, and Buyer, on the other hand, agree to
cooperate with each other, and at the request of the other party, to execute and
deliver any further instruments or documents and to take all such further action
as the other party may reasonably request in order to evidence or effectuate the
consummation of the transactions contemplated hereby and to otherwise carry out
the intent of the parties hereunder.

36

--------------------------------------------------------------------------------

10.5.     Successors and Assigns. This Agreement shall bind and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Nothing contained in this Agreement, express or implied, is intended to
confer on any Person, other than the parties hereto or their respective
successors and permitted assigns, any rights or remedies, obligations or
liabilities under this Agreement; provided, however, that whether or not any
express assignment has been made, the provisions of this Agreement which are for
Buyer’s benefit as a purchaser or holder of the Membership Interests are also
for the benefit of, and enforceable by, any subsequent holder of such Membership
Interests or other successor-in-interest to the business or assets of the
Company whether by sale, transfer assignment, merger or operation of law. The
parties acknowledge that, subject to compliance with applicable securities Laws,
Buyer may transfer and assign all or part of the Membership Interests acquired
by it hereunder and may, in its discretion, transfer, assign or otherwise convey
all or part of its rights and obligations under this Agreement or any other
Transaction Document to any Person. Sellers may not assign any of its rights and
obligations under this Agreement or any other Transaction Document without the
prior written consent of Buyer.

10.6.     Entire Agreement. This Agreement and the other agreements and
instruments referred to herein or delivered pursuant hereto contain the entire
agreement among the parties with respect to the subject matter hereof and
thereof, supersede all prior and contemporaneous arrangements or understandings
with respect thereto.

10.7.     Notices. All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written instrument delivered in person or sent by telecopy, nationally
recognized overnight courier, postage prepaid, addressed to such party at the
address set forth below or such other address as may hereafter be designated in
writing by such party to the other parties:

(i)

     
     
     
     
     
     
     

     

     
     
     
     
     
     
     
     

     

     
     
     
     
     
     
     

(ii)

     
     
     
     
     
     
     
     
     
     

     

     
     
     
     
     
     
     
     

if to Sellers, to:

NPS Holdings LLC
4036 Telegraph Road, Suite 205
Bloomfield Hills, MI 48302
Attention: Laith Yaldoo
Phone: (248) 540-7900
Fax: (248) 540-7910
Email: laith@npsvisa.com

ith a copy to (on or before September 1, 2004):

affe, Raitt, Heuer & Weiss, P.C.
ne Woodward Avenue
uite 2400
etroit, MI 48226
ttention: Jeffrey M . Weiss, Esq.
hone: (313) 961-8380
ax: (313) 961-8358
mail: jweiss@jafferaitt.com

ith a copy to (after September 1, 2004):

affe, Raitt, Heuer & Weiss, P.C.
7777 Franklin Road, Suite 2500
Southfield, MI 48034
Attention: Jeffrey M . Weiss, Esq.
hone: (248) 351-3000
ax: (248) 351-3082
Email: jweiss@jafferaitt.com

if to Buyer, to:

Optimal Payments Corp.
c/o Optimal Payments Inc.
2 Place Alexis-Nihon
3500 de Maisonneuve Blvd. W., Suite 700
Montreal, Quebec, Canada
H3Z 3C1
Attention: Michael Liquornik
hone: (514) 384-2707
ax: (514) 983-5615
mail: michael@optimalpayments.com

with a copy to:
Paul, Hastings, Janofsky & Walker LLP
1299 Pennsylvania Avenue, N.W.
Tenth Floor
Washington, DC 20004
Attention: Behnam Dayanim, Esq.
Phone: (202) 508-9564
Fax: (202) 508-8564
Email: behnamdayanim@paulhastings.com
  if to Sellers, to:

  NPS Holdings LLC
  4036 Telegraph Road, Suite 205
  Bloomfield Hills, MI 48302
  Attention: Laith Yaldoo
  Phone: (248) 540-7900
  Fax: (248) 540-7910
  Email: laith@npsvisa.com

 with a copy to (on or before September 1, 2004):

 Jaffe, Raitt, Heuer & Weiss, P.C.
 One Woodward Avenue
 Suite 2400
 Detroit, MI 48226
 Attention: Jeffrey M . Weiss, Esq.
 Phone: (313) 961-8380
 Fax: (313) 961-8358
 Email: jweiss@jafferaitt.com

 with a copy to (after September 1, 2004):

 Jaffe, Raitt, Heuer & Weiss, P.C.
 27777 Franklin Road, Suite 2500
  Southfield, MI 48034
  Attention: Jeffrey M . Weiss, Esq.
 Phone: (248) 351-3000
 Fax: (248) 351-3082
  Email: jweiss@jafferaitt.com

  if to Buyer, to:

  Optimal Payments Corp.
  c/o Optimal Payments Inc.
  2 Place Alexis-Nihon
  3500 de Maisonneuve Blvd. W., Suite 700
  Montreal, Quebec, Canada
  H3Z 3C1
  Attention: Michael Liquornik
 Phone: (514) 384-2707
 Fax: (514) 983-5615
 Email: michael@optimalpayments.com

  with a copy to:

  Paul, Hastings, Janofsky & Walker LLP
  1299 Pennsylvania Avenue, N.W.
  Tenth Floor
  Washington, DC 20004
  Attention: Behnam Dayanim, Esq.
  Phone: (202) 508-9564
  Fax: (202) 508-8564
  Email: behnamdayanim@paulhastings.com

37

--------------------------------------------------------------------------------

        All such notices, requests, consents and other communications shall be
deemed to have been given when received.

38

--------------------------------------------------------------------------------

10.8.     Limitations of Representations and Warranties; Disclosure. Buyer
acknowledges that the detailed representations and warranties by Sellers set
forth in this Agreement and the other Transaction Documents have been carefully
negotiated and prepared by the parties. The sole representations and warranties
made by the Sellers in connection with the transactions contemplated by this
Agreement and the other Transaction Documents are as set forth in this Agreement
or the other Transaction Documents. In the event an item is disclosed in any
Schedule to this Agreement, it shall be deemed disclosed for all purposes of
this Agreement reasonably ascertainable from the context of the disclosure
without regard to whether such item is disclosed on another Schedule for which
disclosure is required.

10.9.     Amendments. The terms and provisions of this Agreement may be
modified, amended or waived (temporarily or permanently) but only by written
agreement executed by Sellers and Buyer. Any waiver shall be effective only in
the specific instance and for the specific purpose for which given.

10.10.     Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.

10.11.     Headings, Titles and Subtitles; Rules of Construction. The headings,
titles and subtitles used in this Agreement are used for convenience only and
are not to be considered in construing or interpreting this Agreement. No rule
of construction against the draftsperson shall be applied in connection with the
interpretation or enforcement of this Agreement. Whenever this Agreement shall
require a party to take an action, such requirement shall be deemed to include
an undertaking by such party to cause its subsidiaries, and to use its
reasonable best efforts to cause its other Affiliates, to take all necessary and
appropriate action in connection therewith. Whenever the context may require,
any pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of names and pronouns shall include the
plural and vice versa. The words “including” and “include” and other words of
similar import shall be deemed to be followed by the phrase “without
limitation.” All references to Sections, Schedules and Exhibits shall mean to
this Agreement unless provided otherwise.

10.12.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
principles of conflicts of law of New York, Michigan or any other jurisdiction.
Each of the parties hereto hereby irrevocably and unconditionally consents to
submit to the exclusive jurisdiction of the courts of the State of Michigan and
of the United States of America, in each case located in Oakland County,
Michigan, for any Litigation arising out of or relating to this Agreement and
the transactions contemplated hereby (and agrees not to commence any Litigation
relating thereto except in such courts), and further agrees that service of any
process, summons, notice or document by U.S. registered mail to its respective
address set forth in this Agreement, or such other address as may be given by
one or more parties to the other parties in accordance with the notice
provisions of Section 10.7, shall be effective service of process for any
Litigation brought against it in any such court. Each of the parties hereto
hereby irrevocably and unconditionally waives any objection to the laying of
venue of any Litigation arising out of this Agreement or the transactions
contemplated hereby in the courts of the State of Michigan or the United States
of America, in each case located in the County of Oakland, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such Litigation brought in any such court has been brought
in an inconvenient forum.

39

--------------------------------------------------------------------------------

10.13.     Specific Performance. In case any one or more of the covenants and/or
agreements set forth in this Agreement shall have been breached by Sellers,
Buyer may proceed to protect and enforce its rights either by suit in equity
and/or by action at law, including an action for damages as a result of any such
breach and/or an action for specific performance of any such agreement contained
in this Agreement.

10.14.     Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid, but if any
provision of this Agreement is held to be invalid or unenforceable in any
respect, such invalidity or unenforceability shall not render invalid or
unenforceable any other provision of this Agreement.

10.15.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. This Agreement may be duly executed and
delivered by a party by execution and facsimile delivery of the signature page
of a counterpart to the other party, provided that, if delivery is made by
facsimile, the executing party shall promptly deliver a complete counterpart
that it has executed to the other party.

SECTION 11.           Certain Definitions. For purposes of this Agreement, the
following terms and variations thereof have the meanings specified or referred
to in this Section 11.

        “Affiliate” means with respect to any Person, any other Person directly
or indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.

        “Benefit Plan” shall mean any retirement, thrift, savings, pension,
profit sharing, deferred compensation, bonus, incentive compensation, stock
ownership, stock purchase, stock option, phantom stock, stock bonus, restricted
stock, cafeteria, paid time off, perquisite, fringe benefit, vacation,
severance, termination, change-in-control, disability, life insurance,
hospitalization, medical, health or other plan, program, policy, agreement,
arrangement or understanding (whether or not legally binding) (including each
employee benefit plan within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) sponsored,
maintained, contributed to or required to be contributed to by any NPS Entity
for the benefit of any Employee or dependent thereof, or pursuant to which any
NPS Entity could incur any direct or indirect liability (contingent or
otherwise) in respect of any Employee or dependent thereof, excluding only the
Employment Agreements.

        “Company Intellectual Property” shall mean all material Intellectual
Property Rights which are used or required for use in connection with the
conduct of the business of the NPS Entities.

        “Customer” shall mean any person or entity (i) which has retained,
contracted with or agreed to use any NPS Entity in connection with the provision
of services that the Company performs in the ordinary course of Business, (ii)
which has been actively canvassed by any NPS Entity within the six (6) month
period prior to the Closing Date, or (iii) about which, through his or her
indirect membership interest in the Company, Sellers learned Confidential
Information within the six (6) month period prior to the Closing Date.

40

--------------------------------------------------------------------------------

        “Employee” shall mean any current or former employee, officer, director
or consultant of any NPS Entity (but excluding any consultant that is not an
individual).

        “Employment Agreement” shall mean any employment, consulting,
non-competition, non-solicitation, severance, management, confidentiality,
assignment-of-inventions or other, similar agreement to which any NPS Entity is
a party with any Employee or pursuant to which any NPS Entity could incur any
direct or indirect liability, contingent or otherwise, from any Employee.

        “Encumbrances” shall mean any mortgage, judgment, claim, lien, security
interest, pledge, escrow, charge, easement, option, debt, assessment, right of
first refusal, imperfection of title, tenancy, legal or equitable right of
another Person or other encumbrances of any kind or character whatsoever.

        “Environmental Laws” shall mean any foreign, federal, state or local
law, statute, ordinance, rule or regulation governing Environmental Matters, as
the same have been or may be amended from time to time, including any common law
cause of action providing any right or remedy relating to Environmental Matters,
all indemnity agreements and other contractual obligations (including leases,
asset purchase and merger agreements) relating to Environmental Matters, and all
applicable judicial and administrative decisions, orders, and decrees relating
to Environmental Matters.

        “Environmental Matter” shall mean any matter arising out of, relating
to, or resulting from pollution, contamination, protection of the environment,
public health or safety, health or safety of employees, sanitation, and any
matters relating to emissions, discharges, disseminations, releases or
threatened releases, of Hazardous Substances into the air (indoor and outdoor),
surface water, groundwater, soil, land surface or subsurface, buildings,
facilities, real or personal property or fixtures or otherwise arising out of,
relating to, or resulting from the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, handling, release or threatened release
of Hazardous Substances.

        “ERISA Affiliate” shall mean any entity which is (i) a member of a
“controlled group of corporations,” under “common control” or an “affiliated
service group” within the meaning of Sections 414(b), (c) or (m) of the Code,
(ii) required to be aggregated under Section 414(o) of the Code or (iii) under
“common control,” within the meaning of Section 4001(a)(14) of ERISA, or any
regulations promulgated or proposed under any of the foregoing sections, in each
case with any NPS Entity.

        “Event” shall mean any action, matter, fact, situation, circumstance,
status, condition, activity, practice, plan, occurrence, event, incident,
action, failure to act, or transaction related thereto, occurring on or prior to
the Closing Date.

        “Hazardous Substances” shall mean any pollutants, contaminants, toxic or
hazardous or extremely hazardous substances, materials, wastes, constituents,
compounds, chemicals, natural or man-made elements or forces (including
petroleum or any by-products or fractions thereof, any form of natural gas,
lead, asbestos and asbestos-containing materials (“ACM”), building construction
materials and debris, polychlorinated biphenyls (“PCBs”), mold, radon and other
radioactive elements, ionizing radiation, electromagnetic field radiation and
other non-ionizing radiation, sonic forces and other natural forces, infectious,
carcinogenic, mutagenic, or etiologic agents, pesticides, defoliants,
explosives, flammables or corrosives) that are regulated by any Environmental
Laws.

41

--------------------------------------------------------------------------------

        “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.

        “Intellectual Property Rights” shall mean (a) all inventions (whether
patentable or unpatentable and whether or not reduced to practice), all
improvements thereon, and all patents, patent applications and patent
disclosures, together with all reissues, continuations, continuations-in-part,
revisions, divisions, extensions and reexaminations thereof, (b) all trademarks,
service marks, trade dress, logos, trade names, domain names and corporate
names, together with all translations, adaptations, derivations, and
combinations thereof, and including all goodwill associated therewith, and all
applications, registrations and renewals in connection therewith, (c) all
copyrightable works, all copyrights, and all applications, registrations and
renewals in connection therewith, (d) all mask works and all applications,
registrations and renewals in connection therewith, (e) all trade secrets and
confidential business information (including but not limited to research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, methods, schematics, technology, flowcharts, block
diagrams, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information and business and marketing plans
and proposals), (f) all computer software in whatever form (including data and
related documentation), (g) all copies and tangible embodiments of any of the
foregoing (in whatever form or medium) and (h) all licenses, sublicenses,
permissions or Contracts in connection with any of the foregoing.

        “Interest” shall mean the annual interest rate payable by Fleet Bank on
the money market savings account of Buyer.

        “Net Revenues” means the gross residuals and commissions, less all
commissions payable to agents on such gross residuals or commissions.

        “NPS Entities” shall mean collectively Holdings, the Company, MSUSA,
USCCP and Manager.

        “off-balance sheet arrangements” shall have the meaning set forth in
paragraph (c)(4) of Rule 303 (17 CFR § 229.303) of Regulation S-K promulgated
under the Securities Act.

        “Person” shall mean any individual, corporation, limited liability
company, partnership, joint venture, business association, joint-stock company,
trust or unincorporated organization.

        “Securities Act” shall mean the Securities Act of 1933, as amended.

        “Subsidiary” shall mean, with respect to any Person, any company,
corporation, partnership, limited liability company or other entity (a) of which
shares of capital stock or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other similar managing
body of such company, corporation, partnership, limited liability company or
other entity are at the time owned or controlled, directly or indirectly, by
such Person or (b) the management of which is otherwise controlled, directly or
indirectly, through one or more intermediaries by such Person.

42

--------------------------------------------------------------------------------

        “to the knowledge of Sellers” shall mean the actual knowledge of any of
the Principals after a review of the relevant records and due inquiry of the
management of the NPS Entities and all other employees of the NPS Entities and
their Subsidiaries who could reasonably be expected to have knowledge of the
relevant information.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

43

--------------------------------------------------------------------------------

 

        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the date first above written.

OPTIMAL PAYMENTS CORP.


 By: /s/ Stephen J. Shaper
        Name: Stephen J. Shaper
        Title: President

 NPS HOLDINGS LLC
 by its manager,
 NPS MANAGER, INC.


 By: /s/ Laith Yaldoo
        Name: Laith Yaldoo
        Title: President

 NPS MANAGER, INC.


 By: /s/ Laith Yaldoo
      Name: Laith Yaldoo
      Title: President


 /s/ Laith Yaldoo
 LAITH YALDOO


 /s/ Aj Nafso
 AJ NAFSO



 /s/ Saber Ammori
 SABER AMMORI


[SIGNATURE PAGE TO PURCHASE AGREEMENT

--------------------------------------------------------------------------------